Exhibit 10.3

EXECUTION COPY



 

INSURANCE AND INDEMNITY AGREEMENT
Dated as of August 31, 2004

AMBAC ASSURANCE CORPORATION,
as Insurer,

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2004-C-A,
as Issuer,

AFS SENSUB CORP.,
as Seller,

AMERICREDIT FINANCIAL SERVICES, INC.,
as Servicer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee

AmeriCredit Automobile
Receivables Trust 2004-C-A
Class A Asset Backed Notes





 

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

Section 1.1
  Defined Terms. 1  
Section 1.2
  Other Definitional Provisions. 8  

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.1
  Representations and Warranties of AmeriCredit. 8  
Section 2.2
  Affirmative Covenants of Seller and Servicer. 9  
Section 2.3
  Negative Covenants of AmeriCredit. 13  
Section 2.4
  Representations and Warranties of the Insurer. 13  
Section 2.5
  Representations and Warranties of the Seller and the Issuer. 14  
Section 2.6
  Affirmative Covenants of the Seller and the Issuer. 15  
Section 2.7
  Negative Covenants of the Seller and the Issuer. 19  

ARTICLE III

THE AMBAC POLICY; REIMBURSEMENT

Section 3.1
  Issuance of the Ambac Policy. 20  
Section 3.2
  Payment of Fees and Premium. 21  
Section 3.3
  Reimbursement Obligation. 22  
Section 3.4
  Indemnification. 22  
Section 3.5
  Payment Procedure. 26  
Section 3.6
  Subrogation. 26  

ARTICLE IV

FURTHER AGREEMENTS

Section 4.1
  Effective Date; Term of the Insurance Agreement. 27  
Section 4.2
  Further Assurances and Corrective Instruments. 27  
Section 4.3
  Obligations Absolute. 28  
Section 4.4
  Assignments; Reinsurance; Third-Party Rights. 29  
Section 4.5
  Liability of the Insurer. 30  
Section 4.6
  Reserved. 30  
Section 4.7
  Rights and Remedies. 30  

-i-

--------------------------------------------------------------------------------



 

ARTICLE V

DEFAULTS AND REMEDIES

Section 5.1
  Defaults. 31  
Section 5.2
  Remedies; No Remedy Exclusive. 32  
Section 5.3
  Waivers. 32  

ARTICLE VI

MISCELLANEOUS

Section 6.1
  Amendments, Etc. 33  
Section 6.2
  Notices. 33  
Section 6.3
  Severability. 35  
Section 6.4
  Governing Law. 35  
Section 6.5
  Consent to Jurisdiction. 35  
Section 6.6
  Consent of the Insurer. 36  
Section 6.7
  Counterparts. 36  
Section 6.8
  Headings. 36  
Section 6.9
  Trial by Jury Waived. 36  
Section 6.10
  Limited Liability. 36  
Section 6.11
  Entire Agreement; Facsimile Signatures. 37  
Section 6.12
  Indenture Trustee. 37  
Section 6.13
  Third-Party Beneficiary. 37  
Section 6.14
  No Proceedings. 37  
Section 6.15
  Limitation of Owner Trustee Liability. 37             EXHIBITS                
EXHIBIT A
  Form of Ambac Policy A-1  

-ii-

--------------------------------------------------------------------------------



      INSURANCE AND INDEMNITY AGREEMENT (as it may be amended, modified or
supplemented from time to time, this “Insurance Agreement”), dated as of August
31, 2004, by and among AMBAC ASSURANCE CORPORATION, as Insurer (the “Insurer”),
AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2004-C-A, as Issuer (the “Issuer”),
AMERICREDIT FINANCIAL SERVICES, INC., as Servicer (the “Servicer”), AFS SENSUB
CORP., as Seller (the “Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Indenture Trustee (in such capacity, the “Indenture Trustee”).

PRELIMINARY STATEMENTS

      A.     The Indenture, dated as of August 23, 2004 (the “Indenture”), by
and between the Issuer and Wells Fargo Bank, National Association, as Indenture
Trustee and Trust Collateral Agent (in such capacity, the “Trust Collateral
Agent”), provides for, among other things, the issuance of the AmeriCredit
Automobile Receivables Trust 2004-C-A Asset Backed Notes.

      B.     The parties hereto desire that the Insurer issue the Ambac Policy
to the Indenture Trustee for the benefit of the Holders and to, among other
things, specify the conditions precedent thereto, the premium in respect thereof
and the indemnity, reimbursement, reporting and other obligations of the parties
hereto other than the Insurer in consideration thereof.

      NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS



      Section 1.1 Defined Terms.     Capitalized terms used in this Insurance
Agreement shall have the meanings set forth below. Unless the context clearly
requires otherwise, all capitalized terms used but not defined herein shall have
the respective meanings assigned to them in the Ambac Policy or, if not defined
therein, in the Indenture or, if not defined therein, in the Sale and Servicing
Agreement, or, if not defined therein, in the Purchase Agreement, each as
described below.



      “Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

      “Ambac” means Ambac Assurance Corporation, a Wisconsin domiciled stock
insurance corporation.

--------------------------------------------------------------------------------



      “Ambac Policy” means the Note Guaranty Insurance Policy No. AB079BE dated
August 31, 2004, including any endorsements thereto, issued by the Insurer to
the Indenture Trustee with respect to the Notes, for the benefit of the Holders,
in the form attached as Exhibit A to this Insurance Agreement.

      “AmeriCredit” means AmeriCredit Financial Services, Inc. in its capacity
as servicer under the Sale and Servicing Agreement and as seller under the
Purchase Agreement.

      “AmeriCredit Party” means any of the Issuer, the Seller and AmeriCredit
(collectively, the “AmeriCredit Parties”); provided, however, that solely with
respect to the definition of “AmeriCredit Party” as such term is used in the
Ambac Policy, the “AmeriCredit Party” shall have the meaning as specified
therein.

      “Certificate” means the trust certificate evidencing the beneficial
interest of the Certificateholder in the Trust.

      “Charter Documents” means, with respect to any Transaction Party, such
entity’s organizational documents, including its trust agreement, certificate of
trust, memorandum of association, articles of organization, certificate or
articles of incorporation, by-laws and/or operating agreement.

      “Class A-1 Notes” means the Class A-1 1.765% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

      “Class A-2 Notes” means the Class A-2 2.39% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

      “Class A-3 Notes” means the Class A-3 3.00% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

      “Class A-4 Notes” means the Class A-4 3.61% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.

      “Closing Date” means August 31, 2004.

      “Collateral Agent” means Wells Fargo Bank, National Association, in its
capacity as Collateral Agent under the Spread Account Agreement.

      “Collection Period” means, (i) with respect to the first Distribution
Date, the period beginning on the close of business on August 23, 2004 and
ending on the close of business on September 30, 2004, and (ii) with respect to
each subsequent Distribution Date, the period beginning on the close of business
on the last day of the second preceding calendar month and ending on the close
of business on the last day of the immediately preceding calendar month. Any
amount stated “as of the close of business on the last day of a Collection
Period” shall give effect to the following calculations as determined as of the
end of the day on such last day: (i) all applications of collections and (ii)
all distributions.

-2-

--------------------------------------------------------------------------------



      “Contract” means a motor vehicle retail installment sales contact or
promissory note.

      “Controlling Party” means the Insurer, so long as no Insurer Default shall
have occurred and be continuing and the Trust Collateral Agent for the benefit
of the Noteholders, in the event an Insurer Default shall have occurred and be
continuing.

      “Corporate Trust Office” means (i) with respect to the Owner Trustee, the
principal corporate trust office of the Owner Trustee, which at the time of
execution of this agreement is Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration, and
(ii) with respect to the Indenture Trustee, Trust Collateral Agent, the Backup
Servicer and the Collateral Agent, the principal office thereof at which at any
particular time its corporate trust business shall be administered, which at the
time of execution of this agreement is Sixth Street and Marquette Avenue, MAC
N9311-161, Minneapolis, Minnesota, Attention: Corporate Trust Office.

      “Custodian” means AmeriCredit and any other Person named from time to time
as custodian in any Custodian Agreement acting as agent for the Trust Collateral
Agent, which Person must be acceptable to the Controlling Party (the Custodian
as of the Closing Date is acceptable to the Insurer as of the Closing Date).

      “Custodian Agreement” means any Custodian Agreement from time to time in
effect between the Custodian named therein, the Insurer and the Trust Collateral
Agent, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, which Custodian Agreement and any
amendments, supplements or modifications thereto shall be acceptable to the
Controlling Party (the Custodian Agreement which is effective on the Closing
Date is acceptable to the Controlling Party).

      “Default” means any occurrence that is, or with notice or the lapse of
time or both would become, an Event of Default.

      “Distribution Date” means, with respect to each Collection Period, the
sixth (or if AmeriCredit is no longer the Servicer, the tenth) day of the
following calendar month, or if such day is not a Business Day, the immediately
following Business Day, commencing October 6, 2004.

      “Event of Default” has the meaning specified in Section 5.1 hereof.

      “Fee Letter” means that certain letter agreement dated as of the date
hereof between the Issuer and the Insurer and acknowledged by the Indenture
Trustee setting forth certain fees and other matters referred to herein, as the
same may be amended or supplemented from time to time in accordance therewith
and with this Insurance Agreement.

      “Fitch” means Fitch Ratings and any successor thereto.

      “Holder” has the meaning given thereto in the Ambac Policy.

      “Indemnified Party” has the meaning specified in Section 3.4 hereof.

-3-

--------------------------------------------------------------------------------


      “Indemnifying Party” has the meaning specified in Section 3.4 hereof.

      “Indenture” means the Indenture dated as of August 23, 2004 between the
Issuer and Wells Fargo Bank, National Association, as Indenture Trustee and
Trust Collateral Agent, as the same may be amended or supplemented from time to
time.

      “Information” has the meaning specified in Section 2.1(c) hereof.

      “Insolvency Event” means, with respect to a specified Person, (a) the
filing of a petition against such Person or the entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of such Person
or any substantial part of its property in an involuntary case under any
applicable federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator, or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation or
such Person’s affairs, and such petition, decree or order shall remain unstayed
and in effect for a period of 60 consecutive days; or (b) the commencement by
such Person of a voluntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by, a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

      “Insolvency Proceeding” means any proceeding by or against any person
under any applicable reorganization, bankruptcy, liquidation, rehabilitation,
insolvency or other similar law now or hereafter in effect or any proceeding in
which a receiver, liquidator, conservator, trustee or similar official shall
have been, or may be, appointed or requested for a person or any of its assets.

      “Insurance Agreement” has the meaning given such term in the initial
paragraph hereof.

      “Insurer” means Ambac and any successor thereto, as issuer of the Ambac
Policy.

      “Insurer Default” means the occurrence and continuance of any of the
following events:

(a) the Insurer shall have failed to make a payment required under the Note
Policy in accordance with its terms;

(b) the Insurer shall have (i) filed a petition or commenced any case or
proceeding under any provision or chapter of the United States Bankruptcy Code
or any other similar federal or state law relating to insolvency, bankruptcy,
rehabilitation, liquidation or reorganization, (ii) made a general assignment
for the benefit of its creditors, or (iii) had an order for relief entered
against it under the United States

-4-

--------------------------------------------------------------------------------



Bankruptcy Code or any other similar federal or state law relating to
insolvency, bankruptcy, rehabilitation, liquidation or reorganization which is
final and nonappealable; or

(c) a court of competent jurisdiction, the Wisconsin Department of Insurance or
other competent regulatory authority shall have entered a final and
nonappealable order, judgment or decree (i) appointing a custodian, trustee,
agent or receiver for the Insurer or for all or any material portion of its
property or (ii) authorizing the taking of possession by a custodian, trustee,
agent or receiver of the Insurer (or the taking of possession of all or any
material portion of the property of the Insurer).

      “Insurer Information” means the information furnished by the Insurer in
writing expressly for use in the Offering Document and is limited to the
information included under the headings “The Insurer” and “The Policy” in the
Prospectus Supplement.

      “Investment Company Act” means the Investment Company Act of 1940,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended from time to time.

      “Late Payment Rate” means the lesser of (a) the greater of (i) the per
annum rate of interest publicly announced from time to time by Citibank, N.A. as
its prime or base lending rate (any change in such rate of interest to be
effective on the date such change is announced by Citibank, N.A.), plus 2% per
annum and (ii) the then applicable highest rate of interest on the Notes and (b)
the maximum rate permissible under applicable usury or similar laws limiting
interest rates. The Late Payment Rate shall be computed on the basis of the
actual number of days elapsed over a year of 360 days.

      “Lockbox Agreement” means the Tri-Party Remittance Processing Agreement,
dated as of August 23, 2004, by and among AmeriCredit, Bank One, NA and the
Trust Collateral Agent, as such agreement may be amended or supplemented from
time to time, unless the Trust Collateral Agent shall cease to be a party
thereunder, or such agreement shall be terminated in accordance with its terms,
in which event “Lockbox Agreement” shall mean such other agreement, in form and
substance acceptable to the Controlling Party, among the Servicer, the Trust
Collateral Agent and the Lockbox Bank.

      “Lockbox Bank” means a depository institution named by the Servicer and
acceptable to the Controlling Party.

      “Material Adverse Effect” means, with respect to any event or
circumstance, a material adverse effect on (a) the business, financial
condition, operations or assets of the Issuer (considered separately) or the
Issuer, the Seller and the Servicer (taken as a whole), (b) the ability of any
AmeriCredit Party to perform its obligations under any Transaction Document to
which it is a party, (c) the validity, enforceability of, or collectibility of,
amounts payable by any AmeriCredit Party under any Transaction Document to which
it is a party, (d) the status, existence, perfection or priority of the interest
of the Issuer or of the Indenture Trustee in the Trust Estate or (e) the
validity, enforceability or collectibility of amounts payable by any AmeriCredit
Party when due under any Transaction Document to which it is a party.

-5-

--------------------------------------------------------------------------------



      “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

      “Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes and the Class A-4 Notes.

      “Offering Document” means, taken together, the Prospectus Supplement,
dated August 16, 2004 (the “Prospectus Supplement”), and the Prospectus, dated
July 10, 2003, of the Issuer, in respect of the offering and sales of the Notes,
any amendment or supplement thereto, and any other offering document in respect
of the Notes that makes reference to the Ambac Policy.

      “Person” means an individual, corporation, estate, partnership, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated organization or government or any agency or political
subdivision thereof.

      “Premium” means the premium payable in accordance with the Fee Letter.

      “Purchase Agreement” means the Purchase Agreement among AFS SenSub Corp.,
as purchaser, and AmeriCredit Financial Services, Inc., as seller, dated as of
August 23, 2004, as such Purchase Agreement may be amended or supplemented from
time to time.

      “Rating Agencies” means Fitch, Moody’s and S&P.

      “Receivables” means any Contract listed on Schedule A attached to the Sale
and Servicing Agreement (which Schedule may be in the form of microfiche or
disk).

      “Responsible Officer” means, with respect to the Indenture Trustee or the
Trust Collateral Agent, any officer within the Corporate Trust Office of the
Indenture Trustee or any AmeriCredit Party, including any Executive Vice
President, Senior Vice President, Vice President, Assistant Vice President,
Treasurer, Assistant Treasurer, Assistant Secretary, or any other officer of the
Indenture Trustee or the Trust Collateral Agent customarily performing functions
similar to those performed by any of the above-designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

      “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of August 23, 2004, among the Issuer, the Seller, the Servicer, and
Wells Fargo Bank, National Association, as Trust Collateral Agent and as Backup
Servicer (in such capacity, the “Backup Servicer”), as the same may be amended
or supplemented from time to time.

      “Securities Act” means the Securities Act of 1933, including, unless the
context otherwise requires, the rules and regulations promulgated thereunder, as
amended from time to time.

      “Securities Exchange Act” means the Securities Exchange Act of 1934,
including, unless the context otherwise requires, the rules and regulations
promulgated thereunder, as amended from time to time.

-6-

--------------------------------------------------------------------------------



      “Seller” has the meaning specified in the initial paragraph hereof.

      “Servicer” has the meaning specified in the recitals hereof.

      “Servicer Termination Event” has the meaning specified in Section 9.1 of
the Sale and Servicing Agreement.

      “Servicing Policy and Procedures” means the policies and procedures set
forth on Schedule C to the Sale and Servicing Agreement, and any amendments
thereto.

      “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.

      “Spread Account” means the account designated as such, established and
maintained pursuant to the Spread Account Agreement.

      “Spread Account Agreement” means the Spread Account Agreement dated as of
August 23, 2004, among the Insurer, the Issuer, the Indenture Trustee, the Trust
Collateral Agent and the Collateral Agent, as the same may be modified,
supplemented or otherwise amended in accordance with its terms thereof.

      “Transaction” means the transactions contemplated by the Transaction
Documents.

      “Transaction Documents” means this Agreement, the Underwriting Agreement,
the Sale and Servicing Agreement, the Certificate of Trust, the Trust Agreement,
the Purchase Agreement, the Indenture, the Spread Account Agreement, the
Custodian Agreement, the Lockbox Agreement and all other documents and
certificates delivered in connection therewith except for the Ambac Policy.

      “Transaction Parties” means the AmeriCredit Parties and the Indenture
Trustee.

      “Trigger Event” shall have the meaning set forth in the Spread Account
Agreement.

      “Trust Agreement” means the Trust Agreement dated as of August 4, 2004
among AFS SenSub Corp., as Seller and Wilmington Trust Company, as Owner
Trustee, as amended and restated as of August 23, 2004, as the same may be
amended and supplemented from time to time.

      “Underwriter Information” means the information furnished by the
Underwriters in writing expressly for use in the Offering Document and included
in the first paragraph, the fourth paragraph and the first sentence of the
eighth paragraph after the Class A-4 Notes table under the heading
“Underwriting” in the Prospectus Supplement.

      “Underwriter” shall mean Deutsche Bank Securities Inc. as representative
of the Underwriters named in the Underwriting Agreement.

-7-

--------------------------------------------------------------------------------



      “Underwriting Agreement” means the Underwriting Agreement, dated August
16, 2004 between the Underwriter, the Seller and the Servicer with respect to
the offer and sale of the Notes, as amended, modified or supplemented from time
to time.

      Section 1.2 Other Definitional Provisions.     The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Insurance
Agreement shall refer to this Insurance Agreement as a whole and not to any
particular provision of this Insurance Agreement, and Section, subsection,
Schedule and Exhibit references are to this Insurance Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The words
“include” and “including” shall be deemed to be followed by the phrase “without
limitation.” Where a representation, warranty or covenant herein begins with the
words “as to a Person only,” such representation, warranty or covenant is given
by and as to such Person only.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

      Section 2.1 Representations and Warranties of AmeriCredit.     AmeriCredit
hereby makes, to and for the benefit of the Insurer, each of the representations
and warranties made by it in each of the Transaction Documents to which it is a
party, including Section 3.1 of the Purchase Agreement and Sections 4.6 and 8.1
of the Sale and Servicing Agreement. Such representations and warranties are
incorporated herein by this reference as if fully set forth herein, and may not
be amended except by an amendment complying with the terms of the last sentence
of Section 6.1 hereof. In addition, AmeriCredit, represents and warrants as of
the Closing Date as follows:

      (a) The offer and sale of the Notes by the Issuer comply in all material
respects with all requirements of law, including all registration requirements
of applicable securities laws and, without limiting the generality of the
foregoing, the Offering Document (other than the Underwriter Information and the
Insurer Information) does not contain any untrue statement of a material fact
and does not omit to state a material fact necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

      (b) The Indenture has been duly qualified under the Trust Indenture Act of
1939, as amended; the Issuer is not required to be registered as an “investment
company” under the Investment Company Act; and neither the offer nor the sale of
the Notes by the Issuer will be in violation of the Securities Act or any other
federal or state securities law. AmeriCredit shall satisfy any of the
information reporting requirements of the Securities Exchange Act arising out of
the Transaction to which it, the Seller, or the Issuer is subject.

      (c) Neither the Transaction Documents nor any other information relating
to the Receivables, the Other Conveyed Property or any other asset in the Trust
Estate, the operations or financial condition of any of the AmeriCredit Parties
(collectively, the “Information”), as amended, supplemented or superseded,
furnished to the Insurer by such

-8-

--------------------------------------------------------------------------------



AmeriCredit Party contains any statement of a material fact which was untrue or
misleading in any material respect when made. None of the AmeriCredit Parties
has any knowledge of any circumstances that could reasonably be expected to have
a Material Adverse Effect. Since the furnishing of the Information, there has
been no change nor any development or event involving a prospective change known
to any of the AmeriCredit Parties that would render any of the Transaction
Documents untrue or misleading in any material respect.

      Section 2.2 Affirmative Covenants of AmeriCredit.     AmeriCredit hereby
makes, to and for the benefit of the Insurer, all of the covenants made by it in
the Transaction Documents to which it is a party, including Article IV of the
Purchase Agreement and Section 4.6 of the Sale and Servicing Agreement. Such
covenants are hereby incorporated herein by this reference as if fully set forth
herein, and may not be amended except by an amendment complying with the terms
of the last sentence of Section 6.1. In addition, AmeriCredit hereby agrees that
during the term of this Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

      (a) Compliance with Agreements and Applicable Laws.     It shall comply
with the terms and conditions of and perform its obligations under the
Transaction Documents to which it is a party and shall comply with any law, rule
or regulation applicable to it, except where the failure to comply with any such
law, rule or regulation is not reasonably likely to have a Material Adverse
Effect.

      (b) Existence.     Except as otherwise expressly provided by the
Transaction Documents, it shall maintain its corporate existence and shall at
all times continue to be duly organized under the laws of the place of its
organization and duly qualified and duly authorized thereunder. Additionally, it
shall conduct its business in accordance with the terms of its Charter Documents
and shall maintain all licenses, permits, charters and registrations, except for
any such license, permit, charter or registration the failure of which to
maintain is not reasonably likely to have a Material Adverse Effect.

      (c) Notice of Material Events.     It shall promptly (and, with respect to
item (ii) below, in any event not later than three (3) Business Days, and, with
respect to all other items not later than five (5) Business Days) following
receipt of actual knowledge by a Responsible Officer thereof inform the Insurer
in writing of the occurrence of any of the following:

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation, or disciplinary
proceeding by or against it that would be reasonably likely to have a Material
Adverse Effect or the promulgation of any proceeding or any proposed or final
ruling in connection with any such litigation, investigation or proceeding which
would reasonably likely to have a Material Adverse Effect;

(ii) the occurrence of any Event of Default hereunder, any Default or Event of
Default under the Indenture, any Servicer Termination Event or any Trigger
Event;

(iii) the commencement of any Insolvency Proceeding against any AmeriCredit
Party; and

-9-

--------------------------------------------------------------------------------



(iv)     the receipt of written notice that (a) any license, permit, charter,
registration or approval necessary and material for the conduct of its business
is to be, or may be, suspended or revoked and such suspension or revocation
would be reasonably likely to have a Material Adverse Effect or (b) it is to
cease and desist any practice, procedure or policy employed by it in the conduct
of its business, and such cessation would be reasonably likely to have a
Material Adverse Effect.

With respect to the occurrence of a Level 1 Trigger Event (as defined in the
Spread Account Agreement), a Servicer’s Certificate is sufficient to meet the
requirements of this Section 2.2(c).

      (d) Notice of Change.     It shall give the Insurer not less than thirty
(30) days’ prior written notice of any proposed change in its name, principal
place of business or jurisdiction of organization.

      (e) Access to Records; Discussions with Officers and Accountants.     As
long as upon reasonable prior written notice of the Insurer, at any time, it
shall permit the Insurer or its authorized agents:

(i) to inspect its books and its records as they may relate to the Transaction,
the Receivables, the Other Conveyed Property or any other assets in the Trust
Estate, as the case may be, or its obligations under the Transaction Documents;

(ii) to discuss its affairs, finances and accounts with its principal executive
officer and its principal financial officer; and

(iii) to discuss its affairs, finances and accounts with its independent
accountants, provided that one of its officers shall have the right to be
present during such discussions.

      Such inspections and discussions shall be conducted during normal business
hours at the Insurer’s cost and expense and shall not unreasonably disrupt the
business of the AmeriCredit. Absent an Event of Default hereunder, any Default
or Event of Default under the Indenture, a Servicer Termination Event or a
Trigger Event, the Insurer shall not conduct such inspections or discussions
more often than annually, unless otherwise mutually agreed by the Insurer and
AmeriCredit. If, however, an Event of Default hereunder or under the Indenture,
a Servicer Termination Event or a Trigger Event has occurred and is continuing,
the Insurer may increase the frequency of such audits to semi-annual, quarterly,
or otherwise as it deems appropriate at the cost and expense of AmeriCredit.
Without limiting the foregoing, upon the occurrence of a Trigger Event, an Event
of Default hereunder or under the Indenture or a Servicer Termination Event,
AmeriCredit shall make its principal officers available to discuss the
Transaction with representatives of the Insurer within 15 days of receipt by
AmeriCredit of such a request from the Insurer and such discussions shall be
conducted at AmeriCredit’s expense.

-10-

--------------------------------------------------------------------------------



      (f) Closing Documents.     It shall provide or cause to be provided to the
Insurer an executed original copy of each Transaction Document executed by it in
connection with the closing of the Transaction within sixty (60) days of the
Closing Date.

      (g) Field Examination by Independent Public Accountants.     Upon
reasonable prior written notice of the Insurer at any time, it shall permit
independent public accountants designated by the Insurer, from time to time to
conduct a field examination(s), and in connection therewith shall permit such
independent public accountants without limitation:

(i) to inspect its books and records as they may relate to the Transaction, the
Receivables, the Other Conveyed Property or any other assets in the Trust
Estate, as the case may be, or its obligations under the Transaction Documents;

(ii) to discuss its affairs, finances and accounts with its principal executive
officer and its principal financial officer; and

(iii) to discuss its affairs, finances and accounts with its independent
accountants, provided that one of its officers shall have the right to be
present during such discussions.

      Such inspections and discussions shall be conducted during normal business
hours at AmeriCredit’s cost and expense and shall not unreasonably disrupt the
business of the Seller or the Servicer. Absent an Event of Default hereunder or
under the Indenture, a Servicer Termination Event or a Trigger Event, the
Insurer shall not conduct such inspections and discussion more often than
annually, unless otherwise mutually agreed by the Insurer and AmeriCredit. If,
however, an Event of Default hereunder or under the Indenture, a Servicer
Termination Event or a Trigger Event has occurred and is continuing, the Insurer
may increase the frequency of such audits to semi-annual, quarterly, or
otherwise as it deems appropriate.

      (h) Financial Reporting.     AmeriCredit shall provide or cause to be
provided to the Insurer the following:

(i) Annual and Periodic Financial Statements; Other Reporting.     Copies of the
financial statements required to be delivered pursuant to Section 4.11 of the
Sale and Servicing Agreement and such notices, certificates, reports and other
information delivered by AmeriCredit under the Transaction Documents, as and
when required pursuant to such sections or agreements, and any other reporting
or financial information required to be provided to the Insurer pursuant to the
terms of the Transaction Documents, including, without limitation, any other
documents, as and when required pursuant to such terms.

(ii) Compliance Certificate.     Together with the financial statements required
under Section 4.11 of the Sale and Servicing Agreement, a compliance certificate
signed by its Responsible Officer stating that to the best of such person’s
knowledge, (a) each AmeriCredit Party is in compliance with its obligations
hereunder and under the other Transaction Documents, and (b) no Event of Default
hereunder or under the Indenture or Servicer Termination Event exists and no
event which but for the lapse of time or the

-11-

--------------------------------------------------------------------------------



giving of notice, or both, would constitute an Event of Default hereunder or
under the Indenture or Servicer Termination Event or Trigger Event exists, or if
an Event of Default hereunder or under the Indenture or Servicer Termination
Event or other such event exists, stating the nature and status thereof
(including all relevant financial and other information and amounts used in
determining whether such Event of Default hereunder or under the Indenture or
Servicer Termination Event or Trigger Event or other such event exists).

(iii) S.E.C Filings.     Upon reasonable request by the Insurer, promptly after
the filing thereof, copies of all registration statements and annual, quarterly
or other regular reports which AmeriCredit or any subsidiary files with the
Securities and Exchange Commission.

(iv) Shareholders Statements and Reports.     Upon reasonable request by the
Insurer, promptly after the furnishing thereof to its shareholders, copies of
all financial statements, reports and proxy statements so furnished.

(v) Amendments to Servicing Policy and Procedure.     Within ten (10) Business
Days after the date of any material change or amendment to its Servicing Policy
and Procedure, a true and complete copy of such change or amendment, and if
requested by the Insurer, a copy of the Servicing Policy and Procedure as
outlined in Schedule C to the Sale and Servicing Agreement then in effect.
AmeriCredit will not amend its Servicing Policy and Procedures in any manner
likely to have a Material Adverse Effect on the Insurer.

(vi) Servicing Policy and Procedure.     Within ten (10) Business Days after
requested by the Insurer, a true and complete copy of its Servicing Policy and
Procedure, as outlined in Schedule C to the Sale and Servicing Agreement, then
in effect.

      (i) Public Debt Ratings.     Promptly, but in any event within ten (10)
Business Days after the date of any change in its public debt ratings, if any, a
written certification of its public debt ratings after giving effect to such
change.

      (j) Compliance with Securities Laws.     It shall comply with the
Securities Act and the Securities Exchange Act and the regulations thereunder so
as to permit the completion of the offer and sale of the Notes as contemplated
by the Underwriting Agreement.

      (k) Disclosure Document.     Each Offering Document delivered with respect
to the Notes shall clearly disclose that the insurance provided by the Ambac
Policy is not covered by the property/casualty insurance security fund specified
in Article 76 of the New York Insurance Law.

      (l) Other Information.     It shall provide to the Insurer such other
information (including non-financial information) in respect of the Receivables,
the Other Conveyed Property or the other assets in the Trust Estate, as the case
may be, the Transaction and the Transaction Documents and such other financial
or operating information in respect of itself, the Seller, the

-12-

--------------------------------------------------------------------------------



Issuer or any of their Affiliates, in each case, which the Insurer may from time
to time reasonably request.

      Section 2.3 Negative Covenants of AmeriCredit.     AmeriCredit hereby
agrees that during the term of this Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:

      (a) Impairment of Rights.     It shall not take any action, or fail to
take any action, if such action or failure to take action (x) is reasonably
likely to have a Material Adverse Effect or (y) is reasonably likely to
interfere with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. It shall give the Insurer written
notice of any such action or failure to act promptly prior to the date of
consummation of such action or failure to act. It shall furnish to the Insurer
all information requested by it that is reasonably necessary to determine
compliance with this paragraph.

      (b) Amendments, Etc.     It shall not modify, amend or waive, or consent
to any modification or amendment of, any of the terms, provisions or conditions
of the Transaction Documents to which it is a party without the prior written
consent of the Insurer thereto.

      (c) Change in Lockbox Processor.     Except as provided in a Lockbox
Agreement, it shall not permit a change in the Lockbox Account or any Lockbox
Bank designated in a Lockbox Agreement without the prior written consent of the
Insurer, which consent shall not be unreasonably withheld; provided, however,
that without limiting the foregoing, it shall be deemed reasonable for the
Insurer to withhold its consent if the long term senior unsecured debt of any
new Lockbox Bank is not rated at least “A” by S&P and “A2” by Moody’s.

      Section 2.4 Representations and Warranties of the Insurer.     The Insurer
represents and warrants to the Indenture Trustee (on behalf of the Holders), the
Issuer and each other Transaction Party as follows:

      (a) Organization and Licensing.     The Insurer is a stock insurance
corporation duly organized, validly existing and in good standing under the laws
of the State of Wisconsin.

      (b) Corporate Power.     The Insurer has the corporate power and authority
to issue the Ambac Policy and execute and deliver this Insurance Agreement and
all other Transaction Documents to which Ambac is a party and to perform all of
its obligations hereunder and thereunder.

      (c) Authorization; Approvals.     All proceedings legally required for the
issuance of the Ambac Policy and the execution, delivery and performance of this
Insurance Agreement and all other Transaction Documents to which Ambac is a
party have been taken and all licenses, orders, consents or other authorizations
or approvals of the Insurer’s Board of Directors or stockholders or any
governmental boards or bodies legally required for the enforceability of the
Ambac Policy have been obtained or are not material to the enforceability of the
Ambac Policy.

-13-

--------------------------------------------------------------------------------



      (d) Enforceability.     The Ambac Policy, when issued, will constitute,
and this Insurance Agreement and all other Transaction Documents to which Ambac
is a party constitutes, legal, valid and binding obligations of the Insurer,
enforceable in accordance with their respective terms, subject to insolvency,
reorganization, moratorium, receivership and other similar laws affecting
creditors’ rights generally and by general principles of equity and subject to
principles of public policy limiting the right to enforce the indemnification
provisions contained therein and herein, insofar as such provisions relate to
indemnification for liabilities arising under federal securities laws.

      (e) No Conflict.     The execution by the Insurer of this Insurance
Agreement and all Transaction Documents to which Ambac is a party will not, and
the satisfaction of the terms hereof and thereof will not, conflict with or
result in a breach of any of the terms, conditions or provisions of the
Certificate of Incorporation or By-Laws of the Insurer, or any restriction
contained in any contract, agreement or instrument to which the Insurer is a
party or by which it is bound or constitute a default under any of the foregoing
which would materially and adversely affect its ability to perform its
obligations under the Ambac Policy, this Insurance Agreement and all other
Transaction Documents to which Ambac is a party.

      (f) Accuracy of Information.     The Insurer Information included in the
Offering Document is limited and does not purport to provide the scope of
disclosure required to be included in a prospectus with respect to a registrant
in connection with the offer and sale of securities of such registrant
registered under the Securities Act. Within such limited scope of disclosure,
however, as of the date of the Offering Document, the Insurer Information does
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading.

      Section 2.5 Representations and Warranties of the Seller and the
Issuer.     Each of the Seller and the Issuer hereby makes, to and for the
benefit of the Insurer, each of the representations and warranties made by the
Seller or the Issuer, as the case may be, in the Transaction Documents to which
it is a party, including Section 3.2 of the Purchase Agreement and Section 7.1
of the Sale and Servicing Agreement (in the case of the Seller). Such
representations and warranties are incorporated herein by this reference as if
fully set forth herein, and may not be amended except by an amendment complying
with the terms of Section 6.1 hereof. In addition, the Issuer represents and
warrants as of the Closing Date as follows:

      (a) Accuracy of Information.     The information or statements contained
in the Transaction Documents furnished to the Insurer by it, as amended,
supplemented or superseded on or prior to the date hereof, taken as a whole,
does not, if restated at and as of the date hereof, contain any untrue statement
of a material fact or omit to state a material fact necessary to make such
information or statements not misleading in any material respect.

      (b) Compliance with Securities Laws.     The Seller will comply with the
Securities Act and the Securities Exchange Act and the regulations thereunder so
as to permit the completion of the offer and sale of the Notes as contemplated
by the Underwriting Agreement. The offer and sale of the Notes by the Issuer
will comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws.

-14-

--------------------------------------------------------------------------------



Without limiting the foregoing, the Offering Document (other than the Insurer
Information and the Underwriter Information) does not contain any untrue
statement of a material fact and does not omit to state a material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. Neither the offer nor the sale of
the Notes by the Issuer has been or will be in violation of the Securities Act
or any other federal or state securities laws. The Seller will satisfy all
applicable information reporting requirements of the Securities Exchange Act
arising out of the Transaction to which it or the Trust Estate are subject. The
Indenture has been duly qualified under the Trust Indenture Act of 1939, as
amended.

      Section 2.6 Affirmative Covenants of the Seller and the Issuer.     Each
of the Seller and the Issuer hereby makes, to and for the benefit of the
Insurer, all of the covenants of the Seller or the Issuer, as the case may be,
set forth in the Transaction Documents to which it is a party, including the
covenants contained in Article IV of the Purchase Agreement and Section 7.1 of
the Sale and Servicing Agreement (in the case of the Seller) and in Article III
of the Indenture (in the case of the Issuer). Such covenants are incorporated
herein by this reference, and may not be amended except by an amendment
complying with the terms of Section 6.1 hereof. In addition, each of the Seller
and the Issuer hereby agrees that during the term of this Insurance Agreement,
unless the Insurer shall otherwise expressly consent in writing:

      (a) Compliance with Agreements and Applicable Laws.     It shall comply
with the terms and conditions of and perform its obligations under the
Transaction Documents to which it is a party and shall comply with any law, rule
or regulation applicable to it, except where the failure to comply with any such
law, rule or regulation is not reasonably likely to have a Material Adverse
Effect.

      (b) Existence.     It shall maintain its existence as a corporation or a
statutory trust, as the case may be, under the laws of the State of Nevada with
respect to the Seller and the State of Delaware, with respect to the Issuer and
shall at all times continue to be duly formed and validly existing in good
standing under the laws of the State of Nevada and the State of Delaware, as
applicable, and duly qualified and duly authorized thereunder and shall conduct
its business in accordance with the terms of its Charter Documents. The Issuer
shall cause the Receivables Files to be located at such location as specified in
the Custodian Agreement.

      (c) Access to Records; Discussions with Officers and Accountants.     Upon
reasonable prior written notice of the Insurer, at any time, it shall permit the
Insurer or its authorized agents:

(i) to inspect its books and records;

(ii) to discuss its affairs, finances and accounts with its principal executive
officer and its principal financial officer; and

(iii) to discuss its affairs, finances and accounts with its independent
accountants, provided that one of its officers and an officer of AmeriCredit
shall have the right to be present during such discussions.

-15-

--------------------------------------------------------------------------------



      Such inspections and discussions shall be conducted during normal business
hours at the cost and expense of the Insurer and shall not unreasonably disrupt
the Seller’s or Issuer’s business, as the case may be. Absent an Event of
Default hereunder or under the Indenture, a Servicer Termination Event or a
Trigger Event, the Insurer shall not conduct such inspections or discussions
more often than annually, unless otherwise mutually agreed by the Insurer and
AmeriCredit. If, however, an Event of Default hereunder or under the Indenture,
a Servicer Termination Event or a Trigger Event has occurred and is continuing,
the Insurer may increase the frequency of such audits to semi-annual, quarterly,
or otherwise as it deems appropriate at the cost and expense of the Seller or
the Issuer, as applicable. Without limiting the foregoing, upon the occurrence
of an Event of Default hereunder or under the Indenture, a Servicer Termination
Event or a Trigger Event, the Seller and the Issuer shall make their respective
principal officers available to discuss the Transaction with representatives of
the Insurer within 15 days of receipt by the Seller and the Issuer, as the case
may be, of such a request from the Insurer and such discussions shall be
conducted at the expense of the Seller or the Issuer, as applicable.

      (d) Notice of Material Events.     It shall be obligated promptly (and,
with respect to item (ii) below, in any event not later than three (3) Business
Days, and with respect to all other items below, not later than five (5)
Business Days) following receipt of actual knowledge by a Responsible Officer
thereof to inform the Insurer in writing of the occurrence of any of the
following:

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation, or disciplinary
proceeding by or against it that would be reasonably likely to have a Material
Adverse Effect or the promulgation of any proceeding or any proposed or final
ruling in connection with any such litigation, investigation or proceeding which
would reasonably likely to have a Material Adverse Effect;

(ii) the occurrence of an Event of Default hereunder, a Default or Event of
Default under the Indenture, a Servicer Termination Event or a Trigger Event;

(iii) the commencement of any Insolvency Proceeding against any AmeriCredit
Party; and

(iv) the receipt of written notice that (a) any license, permit, charter,
registration or approval necessary for the conduct of its business is to be, or
may be, suspended or revoked and such suspension or revocation would be
reasonably likely to have a Material Adverse Effect or (b) it is to cease and
desist any practice, procedure or policy employed by it in the conduct of its
business, and such cessation would be reasonably likely to have a Material
Adverse Effect.

With respect to the occurrence of a Level 1 Trigger Event (as defined in the
Spread Account Agreement), a Servicer’s Certificate is sufficient to meet the
requirements of Section 2.6(d).

      (e) It shall give the Insurer not less than thirty (30) days’ prior
written notice of any proposed change in its name, principal place of business
or jurisdiction of organization.

-16-

--------------------------------------------------------------------------------



      (f) Field Examination by Independent Public Accountants.     Upon
reasonable prior written notice of the Insurer at any time, it shall permit
independent public accountants designated by the Insurer, from time to time to
conduct a field examination(s), and in connection therewith shall permit such
independent public accountants, without limitation:

(i) to inspect its books and records;

(ii) to discuss its affairs, finances and accounts with its principal executive
officer and its principal financial officer; and

(iii) to discuss its affairs, finances and accounts with its independent
accountants; provided that one of its officers and an officer of the Seller or
the Issuer, as the case may be, and one officer of AmeriCredit (if AmeriCredit
is then the Servicer) shall have the right to be present during such
discussions.

      Such inspections and discussions shall be conducted during normal business
hours at the cost and expense of AmeriCredit and shall not unreasonably disrupt
the business of the Seller or the Issuer, as the case may be. Absent an Event of
Default hereunder or under the Indenture, a Servicer Termination Event or a
Trigger Event, the Insurer shall not conduct field examinations more often than
annually, unless otherwise mutually agreed by the Insurer and AmeriCredit. If,
however, an Event of Default hereunder or under the Indenture, a Servicer
Termination Event or a Trigger Event has occurred and is continuing, the Insurer
may increase the frequency of such audits to semi-annual, quarterly, or
otherwise as it deems appropriate.

      (g) Maintenance of Licenses.     It shall maintain all licenses, permits,
charters and registrations, except for licenses, permits, charters and
registrations the failure of which to maintain is not reasonably likely to have
a Material Adverse Effect.

      (h) Financial Reporting.     The Issuer shall provide or cause to be
provided to the Insurer, as soon as practicable and in any event within 90 days
after the end of each of its fiscal years, an annual balance sheet as at the end
of such fiscal year and the notes thereto, and the related statements of income
and cash flows and the respective notes thereto for such fiscal year, certified
by its Responsible Officer.

(i) Books and Records.     Its books and records will reflect its separate
existence and will present fairly its financial position.

(j) Other Information.     It shall provide to the Insurer such other
information (including non-financial information) in respect of the Receivables,
the Other Conveyed Property or the other assets in the Trust Estate, as the case
may be, the Transaction and the Transaction Documents and such other financial
or operating information in respect of itself and the Receivables which the
Insurer may from time to time reasonably request.

-17-

--------------------------------------------------------------------------------



      (k) Operation.     It shall:

(i) manage its day-to-day business without the involvement of any other
AmeriCredit Party except as required or permitted by the Transaction Documents
or in connection with certain administrative services provided to the Seller by
AmeriCredit;

(ii) act solely in its own name in the conduct of its business, including
business correspondence and other communications, and shall conduct its business
so as not to mislead others as to the identity of the entity with which they are
concerned;

(iii) ensure that, to the extent that it shares the same officers or other
employees as any of its Affiliates, the salaries of and the expenses related to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with all such common officers and
employees;

(iv) ensure that, to the extent that it jointly contracts with any of its
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in doing so shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that it contracts or does business with vendors or service providers when
the goods and services provided are partially for the benefit of any other
Person, the costs incurred in so doing shall be fairly allocated to or among
such entities for whose benefit the goods and services are provided, and each
such entity shall bear its fair share of such costs. All material transactions
between the other Transaction Parties and its Affiliates shall only be on an
arm’s-length basis;

(v) require that all of its full-time employees identify themselves as such and
not as employees of AmeriCredit or any other AmeriCredit Party (including,
without limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as its employees); and

(vi) compensate all employees, consultants and agents directly, from its bank
accounts, for services provided to it by such employees, consultants and agents,
and, to the extent any of its employees, consultants or agents is also an
employee, consultant or agent of AmeriCredit (or any Affiliate thereof),
allocate the compensation of such employee, consultant or agent between itself
and AmeriCredit (or any Affiliate thereof) on a basis which reflects the
services rendered to itself and AmeriCredit (or such Affiliate thereof).

      (l) Special Purpose Entity.     In addition, the Seller shall:

(i) ensure that its capital is adequate for the business and undertakings of the
Seller;

(ii) other than activities as set forth in the Charter Documents or in
connection with the Transaction, be restricted from undertaking any other
activities;

-18-

--------------------------------------------------------------------------------



(iii) have at least one independent director;

(iv) not commingle its funds and assets with the funds of any other person; and

(v) maintain (A) correct and complete minute books and records of account, and
(B) minutes of the meetings and other proceedings of its board of directors.

      Section 2.7 Negative Covenants of the Seller and the Issuer.     Each of
the Seller and the Issuer hereby agrees that during the term of this Insurance
Agreement, unless the Insurer shall otherwise expressly consent in writing:

      (a) Impairment of Rights.     It shall not take any action, or fail to
take any action, if such action or failure to take action (x) is reasonably
likely to have a Material Adverse Effect or (y) is reasonably likely to
interfere with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. It shall give the Insurer written
notice of any such action or failure to act promptly prior to the date of
consummation of such action or failure to act. It shall furnish to the Insurer
all information requested by the Insurer that is reasonably necessary to
determine compliance with this paragraph.

      (b) Amendments, Etc.     It shall not modify, amend or waive, or consent
to any modification, amendment or waiver of, any of the terms, provisions or
conditions of the Transaction Documents to which it is a party without the prior
written consent of the Insurer. It shall not modify, amend or waive, or consent
to any modification, amendment or waiver of, any of the terms, provisions or
conditions of the Charter Documents which would be reasonably likely to have a
Material Adverse Effect on the Insurer.

      (c) Limitation on Mergers, Etc.     It shall not consolidate with or merge
with or into any Person or liquidate or dissolve, or transfer all or
substantially all of its assets to any Person except, in the case of the Issuer,
by way of the grant of a lien to the Indenture Trustee pursuant to the
Transaction Documents, or, except as expressly permitted by the Transaction
Documents, transfer any of its assets to any Person.

      (d) Certain Other Limitations.     It shall:

(i) be restricted from undertaking activities in connection with the issuance of
the Notes other than activities as set forth in its Charter Documents;

(ii) not be involved in the day-to-day management of any of the other
AmeriCredit Parties except as required by or permitted by the Transaction
Documents or in connection with certain administrative services provided to the
Seller by AmeriCredit;

(iii) not incur, assume or guarantee any indebtedness except for such
indebtedness as may be incurred by the Issuer in connection with the issuance of
the Notes, or as otherwise expressly permitted by the Charter Documents;

(iv) not commingle its deposit accounts (and funds therein) or other assets with
the deposit accounts (and funds therein) or other assets of any other entity;

-19-

--------------------------------------------------------------------------------



(v) not act as an agent of any other AmeriCredit Party; and

(vi) not form, or cause to be formed, any subsidiaries; provided that the Seller
may form other special purpose entities in connection with the issuance of other
asset-backed securities.

ARTICLE III

THE AMBAC POLICY; REIMBURSEMENT

      Section 3.1 Issuance of the Ambac Policy.     The Insurer agrees to issue
the Ambac Policy on the Closing Date subject to satisfaction of the conditions
precedent set forth below:

      (a) Payment of Expenses.     The applicable parties shall have been paid
their related fees and expenses payable in accordance with Sections 3.2(a) and
(b);

      (b) Receipt of Certain Documents.     The Insurer shall have received a
copy of the Servicing Policy and Procedures, as outlined in Schedule C to the
Sale and Servicing Agreement, then in effect and of each Transaction Document
fully executed and delivered by each applicable Transaction Party;

      (c) Representations and Warranties; Certificate.     The representations
and warranties of the AmeriCredit Parties set forth or incorporated by reference
in this Insurance Agreement and the representations and warranties set forth by
the Indenture Trustee in the Indenture are true and correct on and as of the
Closing Date as if made on the Closing Date, and the Insurer has received a
certificate of appropriate officers of the related AmeriCredit Party to that
effect;

      (d) No Litigation, Etc.     No suit, action or other proceeding,
investigation or injunction, or final judgment relating thereto, is pending or,
to any Transaction Party’s knowledge, threatened before any court, governmental
or administrative agency or arbitrator in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with any of the
Transaction Documents or the consummation of the Transaction;

      (e) Legality.     No statute, rule, regulation or order has been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court that would make the Transaction illegal or otherwise prevent the
consummation thereof;

      (f) No Event of Default.     No Event of Default hereunder, Default or
Event of Default under the Indenture, Trigger Event or a Servicer Termination
Event has occurred;

      (g) Satisfaction of Conditions of the Underwriting Agreement.      All
conditions in the Underwriting Agreement relating to the Underwriter’s
obligation to offer and sell the Notes have been fulfilled to the satisfaction
of the Insurer, with such satisfaction deemed to have occurred upon issuance of
the Ambac Policy. The Insurer has received copies of each of the

-20-

--------------------------------------------------------------------------------



documents, and shall be entitled to rely on each of the documents, required to
be delivered to the Underwriter pursuant to the Underwriting Agreement;

      (h) Issuance of Ratings.     The Insurer has received confirmation that
the Class A-1 Notes will be rated Prime-1 by Moody’s, A-1+ by S&P and F1+ by
Fitch and that the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes
will be rated Aaa by Moody’s, AAA by S&P and AAA by Fitch and that, without the
benefit of the Ambac Policy, the Notes will have a shadow rating of at least BBB
from S&P and Baa2 from Moody’s;

      (i) Approvals, Etc.     The Insurer has received true and correct copies
of all approvals, licenses and consents, if any, required in connection with the
Transaction;

      (j) Fee Letter.     The Insurer, Indenture Trustee and the Issuer have
executed the Fee Letter;

      (k) Copies.     The Insurer has received an executed copy of each
Transaction Document;

      (l) Opinions.     The Insurer has received opinions of counsel to the
Issuer and AmeriCredit concerning the perfection of the Trust Collateral Agent’s
security interest in the Trust Estate and other matters under the laws of the
United States, and has received copies of any opinions delivered to the Rating
Agencies, the Noteholders and the Indenture Trustee, in each case addressed to,
and in form and substance satisfactory to, the Insurer;

      (m) Satisfactory Documentation.     The Insurer and its counsel have
determined that all documents, the Notes and opinions to be delivered in
connection with the Notes conform to the terms of the Indenture, the Offering
Document, the Underwriting Agreement, the Sale and Servicing Agreement, the
Purchase Agreement and this Insurance Agreement; and

      (n) Additional Items.     The Insurer has received such other documents,
instruments, approvals or opinions in form and substance reasonably satisfactory
to the Insurer as are reasonably requested by the Insurer, including evidence
reasonably satisfactory to the Insurer that the conditions precedent, if any, in
the Transaction Documents have been satisfied.

      Section 3.2 Payment of Fees and Premium.

      (a) Legal and Accounting Fees.     AmeriCredit shall pay or cause to be
paid on or about the Closing Date all reasonable legal fees, auditors’ fees and
disbursements incurred by the Insurer in connection with the issuance of the
Ambac Policy and the Transaction Documents through the Closing Date. Additional
fees of the Insurer’s counsel or auditors payable in connection with the
Transaction Documents incurred after the Closing Date shall be paid by
AmeriCredit as provided in Section 3.3 below.

      (b) Rating Agency Fees.     AmeriCredit shall promptly pay the initial
fees of the Rating Agencies with respect to the Notes and the transactions
contemplated hereby following receipt of a statement with respect thereto, and
shall pay or cause to be paid any subsequent fees of the Rating Agencies with
respect to, and directly allocable to, the Notes. The

-21-

--------------------------------------------------------------------------------



Insurer shall not be responsible for any fees or expenses of the Rating
Agencies. The fees for any other rating agency shall be paid by the party
requesting such other rating agency’s rating.

      (c) Premium.     In consideration of the issuance by the Insurer of the
Ambac Policy, the Issuer shall pay or cause to be paid the Premiums to the
Insurer as set forth in the Fee Letter in accordance with the Indenture and this
Insurance Agreement and from the funds specified by Section 5.7 of the Sale and
Servicing Agreement, commencing on the day the Ambac Policy is issued, until the
Ambac Policy has been terminated in accordance with its terms. The Premium paid
pursuant to the Indenture and the Sale and Servicing Agreement shall be
nonrefundable without regard to whether any Notice (as defined in the Ambac
Policy) is delivered to the Insurer requiring the Insurer to make any payment
under the Ambac Policy or any other circumstances relating to the Notes or
provision being made for payment of the Notes prior to maturity.

      Section 3.3 Reimbursement Obligation.     (a) The Issuer agrees absolutely
and unconditionally to reimburse the Insurer for any amounts paid by the Insurer
under the Ambac Policy, plus the amount of any other due and payable and unpaid
Reimbursement Amounts (as defined in the Ambac Policy), which reimbursement
shall be due and payable on the date that any such amount is paid thereunder
from amounts available for such payment under the Indenture and the Sale and
Servicing Agreement, in an amount equal to the amounts so paid and all amounts
previously paid that remain unreimbursed, together (without duplication) with
interest on any and all amounts remaining unreimbursed (to the extent permitted
by law, if in respect of any unreimbursed amounts representing interest) from
the date such amounts became due until paid in full (after as well as before
judgment), at a rate of interest equal to the Late Payment Rate.

      (b) Each of the Issuer and AmeriCredit agrees, jointly and severally, to
pay to the Insurer, promptly, but in no event later than 30 days after demand
thereof, as follows: any and all charges, fees, costs and expenses, including
reasonable attorneys’ and accountants’ fees and expenses, that the Insurer may
pay or incur in connection with the Transaction Documents, including (i) the
enforcement, defense or preservation of any rights in respect of any of the
Transaction Documents, defending, monitoring or participating in any litigation
or proceeding (including any insolvency proceeding in respect of any AmeriCredit
Party or any Affiliate thereof) relating to any of the Transaction Documents,
any party to any of the Transaction Documents (in its capacity as such a party)
or the Transaction, the costs and fees of inspections by the Insurer or audits
or field examinations by accountants as outlined above in Sections 2.2(e),
2.2(g), 2.6(c) and 2.6(f) and the ongoing administration of the Transaction
pursuant to the Transaction Documents, or (ii) any amendment, waiver or other
similar action with respect to, or related to, any Transaction Document, whether
or not executed or completed.

      (c) Each of the Issuer and AmeriCredit agrees, jointly and severally, to
pay to the party to whom such amounts are owed on demand interest at the Late
Payment Rate on any and all amounts described in Sections 3.3(b) and 3.4 after
the date such amounts become due and payable until payment thereof in full.

      Section 3.4 Indemnification.     (a) In addition to any and all of the
Insurer’s rights of reimbursement, indemnification or subrogation, and to any
other rights of the Insurer

-22-

--------------------------------------------------------------------------------



pursuant hereto or under law or in equity, each of AmeriCredit and the Seller
agrees, jointly and severally, to pay, and to protect, indemnify and save
harmless, the Insurer and its officers, directors, shareholders, employees,
agents and each Person, if any, who controls the Insurer within the meaning of
either Section 15 of the Securities Act or Section 20 of the Securities Exchange
Act from and against, any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) of any nature arising out of or relating
to the transactions contemplated by the Transaction Documents by reason of:

(i) any statement, omission or action (other than of the Insurer with respect to
the Insurer Information, or of the Underwriter with respect to the Underwriter
Information) in connection with the offering, issuance, sale or delivery of any
of the Notes;

(ii) the negligence, bad faith, willful misconduct, misfeasance, malfeasance or
theft committed by any director, officer, employee or agent of any AmeriCredit
Party in connection with the Transaction;

(iii) the violation by any AmeriCredit Party of any domestic or foreign law,
rule or regulation, or any judgment, order or decree applicable to them;

(iv) the breach by any AmeriCredit Party of any representation, warranty or
covenant under any of the Transaction Documents (without giving effect to any
materiality qualifier or limitation therein);

(v) the occurrence, in respect of AmeriCredit’s duties as the Servicer, under
any of the Transaction Documents of any Servicer Termination Event or any event
which, with the giving of notice or the lapse of time or both, would constitute
any Servicer Termination Event; or

(vi) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) arise out of or are based upon any
untrue statement or omission in the Offering Document in the information with
respect to (x) the Insurer Information and (y) the Underwriter Information.

      (b) In addition to any and all of the Insurer’s rights of reimbursement,
indemnification or subrogation, and to any other rights of the Insurer pursuant
hereto or under law or in equity, the Issuer agrees to pay, and to protect,
indemnify and save harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of

-23-

--------------------------------------------------------------------------------



the Securities Exchange Act from and against, any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the transactions contemplated by the Transaction
Documents, including by reason of:

(i) any statement, omission or action (other than of the Insurer with respect to
the Insurer Information, or of the Underwriter with respect to the Underwriter
Information) in connection with the offering, issuance, sale or delivery of any
of the Notes;

(ii) the negligence, bad faith, willful misconduct, misfeasance, malfeasance or
theft committed by any director, officer, employee or agent of any AmeriCredit
Party in connection with the Transaction;

(iii) the violation by any AmeriCredit Party of any domestic or foreign law,
rule or regulation, or any judgment, order or decree applicable to them;

(iv) the breach by any AmeriCredit Party of any representation, warranty or
covenant under any of the Transaction Documents (without giving effect to any
materiality qualifier or limitation therein); or

(v) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) arise out of or are based upon any
untrue statement or omission in the Offering Document in the information with
respect to (x) the Insurer Information and (y) the Underwriter Information.

      (c) The Insurer agrees to pay, and to protect, indemnify and save harmless
each of AmeriCredit, the Seller and the Issuer, and their respective officers,
directors, shareholders, employees, agents and each Person, if any, who controls
AmeriCredit, the Seller and the Issuer, within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act from and
against, any and all claims, losses, liabilities (including penalties), actions,
suits, judgments, demands, damages, costs or expenses (including reasonable fees
and expenses of attorneys, consultants and auditors and reasonable costs of
investigations) of any nature arising out of or by reason of any untrue
statement or alleged untrue statement of a material fact contained in the
Insurer Information in any Offering Document or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

-24-

--------------------------------------------------------------------------------



      (d) If any action or proceeding (including any governmental investigation)
shall be brought or asserted against any Person (each, an “Indemnified Party”)
in respect of which the indemnity provided in Section 3.4(a), (b), (c) or (f)
may be sought from AmeriCredit, the Seller, the Issuer, the Indenture Trustee or
the Insurer, as the case may be (the “Indemnifying Party”), each such
Indemnified Party shall promptly notify the Indemnifying Party in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all expenses and legal fees; provided that failure to notify the
Indemnifying Party shall not relieve it from any liability it may have to such
Indemnified Party except to the extent that it shall be actually prejudiced
thereby. The Indemnified Party shall have the right to employ separate counsel
in any such action and to participate in the defense thereof at the expense of
the Indemnified Party and may assume the defense of any such action or claim in
reasonable cooperation with, and with the reasonable cooperation of, the
Indemnifying Party; provided, however, that the fees and expenses of separate
counsel to the Indemnified Party in any such proceeding shall be at the expense
of the Indemnifying Party if (i) the Indemnifying Party has agreed to pay such
fees and expenses, (ii) the Indemnifying Party shall have failed to assume the
defense of such action or proceeding or employ counsel reasonably satisfactory
to the Indemnified Party in any such action or proceeding within a reasonable
time after the commencement of such action or (iii) the named parties to any
such action or proceeding (including any impleaded parties) include both the
Indemnified Party and the Indemnifying Party, and the Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party (in which case, if the Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense of such action or proceeding on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for the Indemnified Parties, which firm shall be designated in writing by
the Indemnified Party). The Indemnifying Party shall not be liable for any
settlement of any such action or proceeding effected without its written consent
to the extent that any such settlement shall be prejudicial to the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed, but, if
settled with its written consent, or if there is a final judgment for the
plaintiff in any such action or proceeding with respect to which the
Indemnifying Party shall have received notice in accordance with this subsection
(d), the Indemnifying Party agrees to indemnify and hold the Indemnified Parties
harmless from and against any loss or liability by reason of such settlement or
judgment.

      (e) To provide for just and equitable contribution if the indemnification
provided by the Indemnifying Party is determined to be unavailable or
insufficient to hold harmless any Indemnified Party (other than due to
application of this Section), each Indemnifying Party shall contribute to the
losses incurred by the Indemnified Party on the basis of the relative fault of
the Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand. The relative fault of each Indemnifying Party, on the one hand, and each
Indemnified Party, on the other, shall be determined by reference to, among
other things,

-25-

--------------------------------------------------------------------------------



whether the breach or alleged breach is within the control of the Indemnifying
Party or the Indemnified Party, and the parties relative intent, knowledge,
access to information and opportunity to correct or prevent such breach. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

      (f) In addition to any and all of the Insurer’s rights of reimbursement,
indemnification or subrogation, and to any other rights of the Insurer pursuant
hereto or under law or in equity, the Indenture Trustee agrees to pay, and to
protect, indemnify and save harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or Section
20 of the Securities Exchange Act from and against, any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the transactions contemplated by the Transaction
Documents, including by reason of:

(i) the negligence, bad faith, willful misconduct, misfeasance, malfeasance or
theft committed by any director, officer, employee or agent of the Indenture
Trustee in connection with the Transaction;

(ii) the violation by the Indenture Trustee of any domestic or foreign law, rule
or regulation, or any judgment, order or decree applicable to it; or

(iii) the breach by the Indenture Trustee of any representation, warranty or
covenant under any of the Transaction Documents (without giving effect to any
materiality qualifier or limitation therein).

      Section 3.5 Payment Procedure.     In the event of any payment by the
Insurer for which reimbursement is sought under Section 3.3, the Issuer,
AmeriCredit, the Indenture Trustee agree to accept the voucher or other evidence
of payment as prima facie evidence of the propriety thereof and the liability,
if any, described in Section 3.3 therefor to the Insurer; provided, that with
respect to claims for reimbursement of amounts other than amounts paid by the
Insurer under the Ambac Policy and any interest thereon made to AmeriCredit
under Section 3.3(b), the Insurer will also provide appropriate supporting
documents to AmeriCredit for such claims. All payments to be made to the Insurer
under this Insurance Agreement shall be made to the Insurer (to such account as
shall be specified by the Insurer in writing) by no later than 3:00 p.m. (New
York time) on the date when due in lawful currency of the United States of
America in immediately available funds or as the Insurer shall otherwise direct
by written notice to the party making such payment. In the event that the date
of any payment to the Insurer or the expiration of any time period hereunder
occurs on a day that is not a Business Day, then such payment or expiration of
time period shall be made or occur on the next succeeding Business Day with the
same force and effect as if such payment was made or time period expired on the
scheduled date of payment or expiration date.

      Section 3.6 Subrogation.     The parties hereto acknowledge that, to the
extent of any payment made by the Insurer pursuant to the Ambac Policy, the
Insurer shall be fully

-26-

--------------------------------------------------------------------------------



subrogated to the extent of such payment and any interest due thereon, to the
rights of the Noteholders to any moneys paid or payable in respect of the Notes
under the Transaction Documents or otherwise subject to applicable law. The
parties hereto agree to such subrogation and further agree to execute such
instruments and to take such actions as, in the sole and reasonable judgment of
the Insurer, are necessary to evidence such subrogation and to perfect the
rights of the Insurer to receive any such moneys paid or payable in respect of
the Notes, under the Transaction Documents or otherwise.

ARTICLE IV

FURTHER AGREEMENTS

      Section 4.1 Effective Date; Term of the Insurance Agreement.     This
Insurance Agreement shall take effect on the Closing Date and shall remain in
effect until the later of (a) such time as the Insurer is no longer subject to a
claim under the Ambac Policy and such policy has been surrendered to the Insurer
for cancellation and (b) such time as all amounts payable to the Insurer by the
AmeriCredit Parties hereunder or under the Transaction Documents and the Notes
have been irrevocably paid and redeemed in full and such Notes have been
cancelled; provided, however, that the provisions of Sections 3.2, 3.3 and 3.4
hereof shall survive any termination of this Insurance Agreement.

      Section 4.2 Further Assurances and Corrective Instruments.     (a) Unless
an Insurer Default has occurred and is continuing, or except as the Indenture
otherwise provides, none of the Indenture Trustee and none of the other
Transaction Parties shall grant any waiver of rights under any of the
Transaction Documents to which any of them is a party without the prior written
consent of the Insurer and any such waiver without prior written consent of the
Insurer shall be null and void and of no force or effect.

      (b) Each of the parties hereto agrees that it will, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such supplements hereto and such further instruments and agreements
and take such further actions as the Insurer may reasonably request and as may
be required in the Insurer’s reasonable judgment to effectuate the intent and
purpose of this Insurance Agreement and the other Transaction Documents. Without
limiting the foregoing, to the extent such authorization shall be required by
law, each AmeriCredit Party hereby authorizes the Indenture Trustee and the
Insurer, at the expense of the Issuer, in the event the Issuer has failed to do
so upon request (provided that no such request shall be required if there exists
any Insolvency Proceeding), to execute and file financing statements covering
the assets covered by any purchase or transfer pursuant to the Transaction
Documents or owned by the Issuer in such jurisdictions as may be required to
confirm title thereto and perfect and maintain the lien thereon. In addition,
each of the parties hereto agrees to cooperate with the Rating Agencies in
connection with any review of the Transaction conducted during normal business
hours and in a manner that does not unreasonably disrupt the business of the
Transaction Parties, that may be undertaken by the Rating Agencies after the
date hereof upon prior written notice.

-27-

--------------------------------------------------------------------------------



      (c) None of the Transaction Parties shall cause or permit the Issuer to
issue any notes or other evidences of indebtedness, or to otherwise incur any
indebtedness, other than the indebtedness represented by the Notes or other
indebtedness expressly permitted under the Transaction Documents.

      (d) Each Transaction Party shall concurrently provide the Insurer, as and
when delivery thereof is required to be made pursuant to the Transaction
Documents, with copies of all reports, notices, requests and demands delivered
or required to be delivered by it pursuant to the Transaction Documents.

      Section 4.3 Obligations Absolute.     (a) The obligations of the
Transaction Parties hereunder shall be absolute and unconditional and shall be
paid or performed strictly in accordance with this Insurance Agreement and the
other Transaction Documents under all circumstances irrespective of:

(i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver with respect to, any of the Transaction Documents or
the Notes;

(ii) any exchange or release of any other obligations hereunder;

(iii) the existence of any claim, setoff, defense, reduction, abatement or other
right that a Transaction Party which is a party to any of the Transaction
Documents may have at any time against the Insurer or any other Person;

(iv) any document presented in connection with the Ambac Policy proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) any payment by the Insurer under the Ambac Policy against presentation of a
certificate or other document that does not strictly comply with the terms of
the Ambac Policy;

(vi) any failure of the Transaction Parties to receive the proceeds from the
sale of the Notes;

(vii) any Insolvency Event with respect to any Transaction Party; and

(viii) any other circumstances, other than payment in full, that might otherwise
constitute a defense available to, or discharge of, such party in respect of any
Transaction Document.

      (b) The Transaction Parties and any and all others who are now or may
become liable for all or any part of the obligations of the Transaction Parties
under this Insurance Agreement agree to be bound by this Insurance Agreement and
(i) to the extent permitted by law, waive and renounce any and all redemption
and exemption rights and the benefit of all valuation and appraisement
privileges against the indebtedness and obligations evidenced by any Transaction
Document or by any extension or renewal thereof; (ii) waive presentment and

-28-

--------------------------------------------------------------------------------



demand for payment, notices of nonpayment and of dishonor, protest of dishonor
and notice of protest; (iii) waive all notices in connection with the delivery
and acceptance hereof and all other notices in connection with the performance,
default or enforcement of any payment hereunder, except as required by the
Transaction Documents; (iv) waive all rights of abatement, diminution,
postponement or deduction, all defenses, other than payment, and all rights of
setoff or recoupment arising out of any breach under any of the Transaction
Documents, by any party thereto or any beneficiary thereof, or out of any
obligation at any time owing to any of the Transaction Parties; (v) agree that
their liabilities hereunder shall be unconditional and without regard to any
setoff, counterclaim or the liability of any other Persons for the payment
hereof; (vi) agree that any consent, waiver or forbearance hereunder with
respect to an event shall operate only for such event and not for any subsequent
event; (vii) consent to any and all extensions of time that may be granted by
the Insurer with respect to any payment hereunder or other provisions hereof and
to the release of any security at any time given for any payment hereunder, or
any part thereof, with or without substitution, and to the release of any Person
or entity liable for any such payment; and (viii) consent to the addition of any
and all other makers, endorsers, guarantors and other obligors for any payment
hereunder, and to the acceptance of any and all other security for any payment
hereunder, and agree that the addition of any such obligors or security shall
not affect the liability of the parties hereto for any payment hereunder.

      (c) Nothing herein shall be construed as prohibiting any party hereto from
pursuing any rights or remedies it may have against any Person in a separate
legal proceeding.

      Section 4.4 Assignments; Reinsurance; Third-Party Rights.     (a) This
Insurance Agreement shall be a continuing obligation of the parties hereto and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. None of the Transaction Parties may
assign its rights under this Insurance Agreement, or delegate any of its duties
hereunder, without the prior written consent of the Insurer. Any assignments
made in violation of this Insurance Agreement shall be null and void.

      (b) The Insurer shall have the right to give participations in its rights
under this Insurance Agreement and to enter into contracts of reinsurance with
respect to the Ambac Policy upon such terms and conditions as the Insurer may in
its discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Ambac Policy, and provided, further, that any
reinsurer or participant will not have any rights against the Transaction
Parties or the Holders and that none of the Transaction Parties or the Holders
shall have any obligation to have any communication or relationship with any
reinsurer or participant in order to enforce the obligations of the Insurer
hereunder and under the Ambac Policy.

      (c) The Insurer shall be entitled to assign or pledge to any bank, other
lender or reinsurer providing liquidity or credit with respect to the
Transaction or the obligations of the Insurer in connection therewith, any
rights of the Insurer under the Transaction Documents or with respect to any
real or personal property or other interests pledged to the Insurer or in which
the Insurer has a security interest, in connection with the Transaction, subject
in each case to the liens granted pursuant to the Transaction Documents;
provided that no such bank or other lender shall thereby obtain any direct right
against Transaction Parties or the Holders, and further, provided; that no such
assignment or pledge shall give any assignee the right to exercise any

-29-

--------------------------------------------------------------------------------



discretionary authority that the Transaction Documents provide shall be
exercisable by the Insurer or relieve the Insurer of any of its obligations
hereunder or under the Ambac Policy.

      (d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person not a party hereto, including any Holders,
other than the rights of the Insurer against the Transaction Parties and all the
terms, covenants, conditions, promises and agreements contained herein shall be
for the sole and exclusive benefit of the parties hereto and their successors
and permitted assigns. Neither the Indenture Trustee nor any Holders shall have
any right to payment from any Premiums paid or payable hereunder or under the
Indenture or from any amounts paid by the Issuer or AmeriCredit pursuant to
Sections 3.2, 3.3 or 3.4 hereof.

      Section 4.5 Liability of the Insurer.     Neither the Insurer nor any of
its officers, directors or employees shall be liable or responsible for: (a) the
use that may be made of the Ambac Policy by the Indenture Trustee or any other
party or for any acts or omissions of the Indenture Trustee or any other party
in connection therewith; or (b) the validity, sufficiency, accuracy or
genuineness of documents delivered to the Insurer in connection with any claim
under the Ambac Policy, or of any signatures thereon, even if such documents or
signatures should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged (unless the Insurer shall have actual
knowledge thereof). In furtherance and not in limitation of the foregoing, the
Insurer may accept documents that appear on their face to be in order, without
responsibility for further investigation.

      Section 4.6 Reserved.

      Section 4.7 Rights and Remedies.     Each party to this Insurance
Agreement has acknowledged and agreed to, and hereby confirms its
acknowledgement and agreement to, the collateral sale and assignment by
AmeriCredit, in its capacity as seller under the Purchase Agreement, to the
Seller, by the Seller to the Issuer, and the pledge by the Issuer to the Trust
Collateral Agent for the benefit of the Indenture Trustee, of all of its right,
title and interest in, to and under the Trust Estate, and the Transaction
Documents and all of the Issuer’s rights, remedies, powers and privileges and
all claims of the Issuer or the Seller, as the case may be, against AmeriCredit,
in its capacity as seller under the Purchase Agreement, of the Issuer against
the Seller and of the Issuer against the Seller or AmeriCredit, in its capacity
as seller under the Purchase Agreement, under or with respect to the Transaction
Documents (whether arising pursuant to the terms thereof or otherwise available
at law or in equity), including without limitation (whether or not any of a
Default or Event of Default under the Indenture, an Event of Default hereunder,
a Servicer Termination Event or a Trigger Event has occurred and is continuing)
(i) the right of the Issuer at any time to enforce the Transaction Documents
against AmeriCredit or the Seller and the obligations of AmeriCredit and the
Seller thereunder and (ii) the right at any time to give or withhold any and all
consents, requests, notices, directions, approvals, demands, extensions or
waivers under or with respect to any Transaction Document or the obligations in
respect of the Issuer, AmeriCredit or the Seller thereunder, all of which
rights, remedies, powers, privileges and claims may, notwithstanding any
provision to the contrary by any of the Transaction Documents, be exercised
and/or enforced by the Indenture Trustee in lieu of and in the place and stead
of the Seller and the Issuer to the same extent as the Seller or the Issuer
would otherwise do, and except to the extent a Transaction Document

-30-

--------------------------------------------------------------------------------



provides that the Insurer shall not have such a right upon an Insurer Default
that has occurred and is continuing, neither the Seller nor the Issuer may
exercise any of the foregoing rights without the prior written consent of the
Insurer. Each party hereto further acknowledges and agrees that, unless an
Insurer Default has occurred and is continuing, the Indenture Trustee will take
or refrain from taking any action, and exercise or refrain from exercising any
rights under the Transaction Documents in its capacity as Indenture Trustee,
pursuant to the written direction of the Insurer; provided, however, that the
obligations of the Indenture Trustee to take or refrain from taking, or to
exercise or refrain from exercising, any such action or rights shall not apply
to routine administrative tasks required to be performed by the Indenture
Trustee pursuant to the Transaction Documents and shall be limited to those
actions and rights that can be exercised or taken (or not exercised or taken, as
the case may be) in full compliance with the provisions of the Transaction
Documents and with applicable law.

ARTICLE V

DEFAULTS AND REMEDIES

      Section 5.1 Defaults.     The occurrence of any of the following events
shall constitute an “Event of Default” hereunder:

      (a) Any representation or warranty made by any of the Transaction Parties
hereunder or under the Transaction Documents, or in any certificate furnished
hereunder or under the Transaction Documents, prove to be untrue or misleading
in any material respect; provided, however, that if such Transaction Party
effectively cures any such defect in any representation or warranty under any
Transaction Document or certificate or report furnished under any Transaction
Document, within the time period specified in the related Transaction Document
as the cure period therefor, such defect shall not in and of itself constitute
an Event of Default;

      (b) (i) Any Transaction Party fails to pay or deposit when due any amount
required to be paid or deposited by it hereunder or under any other Transaction
Document and such failure has continued for a period of at least two (2)
Business Days or, if so specified in the applicable Transaction Document, the
applicable grace period set forth therein, or (ii) a legislative body has
enacted any law that declares or a court of competent jurisdiction finds or
rules that this Insurance Agreement or any other Transaction Document is not
valid and binding on the Transaction Parties hereto or thereto;

      (c) The occurrence and continuance of an Event of Default under the
Indenture or Servicer Termination Event under the Sale and Servicing Agreement;

      (d) Any failure on the part of any Transaction Party duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of such Transaction Party contained in this Insurance Agreement or in any
other Transaction Document which continues unremedied beyond any cure period
provided therein, or, in the case of this Insurance Agreement, for a period of
30 days after the earlier of the date on which written notice of such failure,
requiring the same to be remedied, has been given to AmeriCredit by the Insurer

-31-

--------------------------------------------------------------------------------



(with a copy to the Indenture Trustee) or by the Indenture Trustee (with a copy
to the Insurer), or a Responsible Officer of such Transaction Party has actual
knowledge thereof;

      (e) The entry of a decree or order by a court or agency or supervisory
authority having jurisdiction in the premises for appointment of a conservator,
receiver or liquidator or similar official for any Transaction Party which is a
party to any Transaction Document in any bankruptcy, insolvency, readjustment of
debt, marshaling of assets and liabilities or similar proceedings or for the
winding up or liquidation of its respective affairs, and the continuance of any
such decree or order unstayed and in effect for a period of 60 consecutive days;
or

      (f) The consent by any Transaction Party to the appointment of a
conservator or receiver or liquidator or similar official in any bankruptcy,
insolvency, readjustment of debt, marshaling of assets and liabilities, or
similar proceedings of or relating to such Transaction Party or relating to all
or substantially all of its respective property; or any such Transaction Party
admits in writing its inability to pay its debts generally as they become due,
files a petition to take advantage of any applicable bankruptcy, insolvency or
reorganization statute, make an assignment for the benefit of its creditors or
voluntarily suspends payment of its obligations.

      Section 5.2 Remedies; No Remedy Exclusive.     (a) Upon the occurrence of
an Event of Default hereunder, the Insurer may take whatever action at law or in
equity as may appear necessary or desirable in its judgment to collect the
amounts, if any, then due under this Insurance Agreement or any other
Transaction Document or to enforce performance and observance of any obligation,
agreement or covenant of the Transaction Parties under this Insurance Agreement
or any other Transaction Document, either in its own capacity or as Controlling
Party.

      (b) Unless otherwise expressly provided, no remedy herein conferred or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under this Insurance Agreement or any other Transaction Document, or existing at
law or in equity. No delay or omission to exercise any right or power accruing
under this Insurance Agreement or any other Transaction Document upon the
happening of any event set forth in Section 5.1 shall impair any such right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle the Insurer to exercise any remedy reserved to the Insurer in
this Article, it shall not be necessary to give any notice, other than such
notice as may be required by this Article.

      (c) Each party to this Insurance Agreement hereby agrees that, in addition
to any other rights or remedies existing in its favor, it shall be entitled to
specific performance and/or injunctive relief in order to enforce any of its
rights or any obligation owed to it under the Transaction Documents.

      Section 5.3 Waivers.     (a) No failure by the Insurer to exercise, and no
delay by the Insurer in exercising, any right hereunder shall operate as a
waiver thereof. The exercise by the Insurer of any right hereunder shall not
preclude the exercise of any other right, and the

-32-

--------------------------------------------------------------------------------



remedies provided herein to the Insurer are declared in every case to be
cumulative and not exclusive of any remedies provided by law or equity.

      (b) The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Event of Default hereunder, by a writing setting forth
the terms, conditions and extent of such waiver signed by the Insurer and
delivered to AmeriCredit and the Indenture Trustee. Unless such writing
expressly provides to the contrary, any waiver so granted shall extend only to
the specific event or occurrence which gave rise to the Event of Default so
waived and not to any other similar event or occurrence which occurs subsequent
to the date of such waiver.

ARTICLE VI

MISCELLANEOUS

      Section 6.1 Amendments, Etc.     This Insurance Agreement may be amended,
modified, supplemented or terminated only by written instrument or written
instruments signed by the parties hereto. No consent of any reinsurer or
participant contracted with by the Insurer pursuant to Section 4.4(b) hereof
shall be required for any amendment, modification, supplement or termination
hereof. AmeriCredit agrees to provide a copy of any amendment to this Insurance
Agreement promptly to the Rating Agencies. No act or course of dealing shall be
deemed to constitute an amendment, modification, supplement or termination
hereof. Unless an Insurer Default has occurred and is continuing, the other
Transaction Documents may be amended, modified or supplemented only with the
prior written consent of the Insurer and any amendment, modification or
supplement without such consent shall be null and void and of no force and
effect.

      Section 6.2 Notices.     All demands, notices and other communications to
be given hereunder shall be in writing (except as otherwise specifically
provided herein) and shall be (i) mailed by prepaid registered or certified
mail, return receipt requested, or (ii) personally delivered by messenger or
overnight courier (with confirmation of receipt) and in either case telecopied
to the recipient as follows:

    (a)
To the Insurer:

Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Structured Finance Department – ABS
Telecopy No.: 212-208-3547
Confirmation: 212-668-0340

        with a copy to the attention of: Michael Babick, Vice President        
Telecopy No.: 212-363-1459
Confirmation: 212-208-3407                 (in each case in which notice or
other communication to the Insurer refers to a Servicer Termination Event, an
Event of Default hereunder, a Default

-33-

--------------------------------------------------------------------------------



     
or Event of Default under the Indenture or a Trigger Event, a claim on the Ambac
Policy or any event with respect to which failure on the part of the Insurer to
respond shall be deemed to constitute consent or acceptance, then a copy of such
notice or other communication shall also be sent to the attention of the general
counsel of each of the Insurer and the Indenture Trustee and shall be marked to
indicate “URGENT MATERIAL ENCLOSED.”)

              (b):
To AmeriCredit

801 Cherry Street, Suite 3900
Fort Worth, TX 76102
Attention: Chief Financial Officer
Telephone: (817) 302-7022
Facsimile: (817) 302-7942

        with a copy to the attention of: General Counsel
Telephone: (817) 302-7082
Facsimile: (817) 302-7915               (c) To AFS SenSub Corp.                
  2265B Renaissance Drive, Suite 17                   Las Vegas, NV 89119
Attention: Chief Financial Officer
Telephone: (702) 932-4915
Facsimile: (702) 966-4247                 (d) To the Issuer:                  
AmeriCredit Automobile
Receivables Trust, 2004-C-A
        in care of: Wilmington Trust Company, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Corporate Trust Administration
Telephone: (302) 651-1000
Facsimile: (302) 636-4140

-34-

--------------------------------------------------------------------------------



    (e) To the Indenture Trustee:                  
Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue,
MAC N9311-161,
Minneapolis, MN 55479
Attention: Corporate Trust Office
Facsimile: (612) 667-3464
 

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

      Section 6.3 Severability.     In the event that any provision of this
Insurance Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.

      Section 6.4 Governing Law.     This Insurance Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to conflicts of laws provisions.

      Section 6.5 Consent to Jurisdiction.     (a) THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE STATE OF NEW YORK LOCATED
IN THE CITY AND COUNTY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND TO OR IN CONNECTION WITH
ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTION OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD OR DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE PARTIES AGREE
THAT A FINAL NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THE

-35-

--------------------------------------------------------------------------------



RELATED DOCUMENTS OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY
SUCH COURTS.

      (b) To the extent permitted by applicable law, the parties shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

      (c) Service on any party hereto may be made by mailing or delivering
copies of the summons and complaint and other process which may be served in any
suit, action or proceeding to such party at its address listed in Section 6.2
herein. Such address may be changed by the applicable party or parties by
written notice to each of the other parties hereto.

      (d) Nothing contained in this Insurance Agreement shall limit or affect
any party’s right to serve process in any other manner permitted by law or to
start legal proceedings relating to any of the Transaction Documents against any
other party or its properties in the courts of any jurisdiction.

      Section 6.6 Consent of the Insurer.     In the event that the consent of
the Insurer is required under any of the Transaction Documents, the
determination whether to grant or withhold such consent shall be made by the
Insurer in writing and in its sole discretion except to the extent such consent
of the Insurer pursuant to the terms of the applicable Transaction Document may
not be unreasonably withheld, and without any implied duty towards any other
Person.

      Section 6.7 Counterparts.     This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

      Section 6.8 Headings.     The headings of Articles and Sections and the
Table of Contents contained in this Insurance Agreement are provided for
convenience only. They form no part of this Insurance Agreement and shall not
affect its construction or interpretation.

      Section 6.9 Trial by Jury Waived.     Each party hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (a) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

      Section 6.10 Limited Liability.     No recourse under any Transaction
Document shall be had against, and no personal liability shall attach to, any
officer, employee, director, affiliate or shareholder of the Insurer or any
other party hereto, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise in respect
of any of the Transaction Documents (including the Notes and the Ambac Policy),
it being expressly agreed and understood that each Transaction Document is
solely a corporate

-36-

--------------------------------------------------------------------------------



obligation of each party hereto, and that any and all personal liability, either
at common law or in equity, or by statute or constitution, of every such
officer, employee, director, affiliate or shareholder for breaches of any party
hereto of any obligations under any Transaction Document is hereby expressly
waived as a condition of and in consideration for the execution and delivery of
this Insurance Agreement.

      Section 6.11 Entire Agreement; Facsimile Signatures.     This Insurance
Agreement, the Fee Letter and the Ambac Policy set forth the entire agreement
between the parties with respect to the subject matter hereof and thereof, and
supersede and replace any agreement or understanding that may have existed
between the parties prior to the date hereof in respect of such subject matter.
Execution and delivery of this Insurance Agreement by facsimile signature shall
constitute execution and delivery of this Insurance Agreement for all purposes
hereof with the same force and effect as execution and delivery of a manually
signed copy hereof.

      Section 6.12 Indenture Trustee.     The Indenture Trustee hereby
acknowledges and agrees to perform all its obligations and duties pursuant to
the Transaction Documents to which it is a party thereto.

      Section 6.13 Third-Party Beneficiary.     Subject to the provisions of the
Transaction Documents, each of the parties hereto agrees that the Insurer shall
have all rights of an intended third-party beneficiary in respect of each of the
Transaction Documents, including the right to enforce the respective obligations
of the parties thereunder.

      Section 6.14 No Proceedings.     Each of the parties hereto agrees that it
will not institute against the Issuer or the Seller any involuntary proceeding
or otherwise institute any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding or other proceeding under any federal or state
bankruptcy or similar law until the date which is one year and one day or, if
longer, the then applicable preference period plus one day, since the last day
on which any Notes shall have been outstanding and all amounts payable to the
Insurer hereunder shall have been paid in full.

      Section 6.15 Limitation of Owner Trustee Liability.     It is expressly
understood and agreed by the parties hereto that (a) this document is executed
and delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it, pursuant to the Trust Agreement for AmeriCredit Automobile
Receivables Trust, 2004-C-A, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose for binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.

-37-

--------------------------------------------------------------------------------



A PERSON WHO FILES A CLAIM WITH INTENT TO DEFRAUD OR HELPS COMMIT A FRAUD
AGAINST AN INSURER IS GUILTY OF A CRIME.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-38-

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have executed this Insurance
Agreement, all as of the day and year first above mentioned.

   
AMBAC ASSURANCE CORPORATION,
          as Insurer

        By:
/s/ Michael Babick

   

--------------------------------------------------------------------------------

    Name: Michael Babick
Title: First Vice President

         
AMERICREDIT AUTOMOBILE
          RECEIVABLES TRUST 2004-C-A,
          as Issuer

         
By: WILMINGTON TRUST COMPANY,
not in its individual capacity,
but solely as Owner Trustee

        By: /s/ Kathleen A. Pedelini    

--------------------------------------------------------------------------------

   
Name: Kathleen A. Pedelini
Title: Financial Services Officer

         
AFS SENSUB CORP.,
          as Seller

        By: /s/ Sheli Fitzgerald    

--------------------------------------------------------------------------------

   
Name: Sheli Fitzgerald
Title: Assistant Vice President, Structured Finance

--------------------------------------------------------------------------------



   
AMERICREDIT FINANCIAL SERVICES, INC.,
          as Servicer

        By: /s/ Susan B. Sheffield    

--------------------------------------------------------------------------------

   
Name: Susan B. Sheffield
Title: Senior Vice President, Structured Finance

         
WELLS FARGO BANK, NATIONAL
          ASSOCIATION,
          as Indenture Trustee

        By: /s/ Marianna C. Stershic    

--------------------------------------------------------------------------------

   
Name: Marianna C. Stershic
Title: Vice President

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF AMBAC POLICY

--------------------------------------------------------------------------------



EXECUTION COPY

AMBAC ASSURANCE CORPORATION

NOTE GUARANTY INSURANCE POLICY

Policy No. AB0790BE

Insured Party:
The Indenture Trustee (as defined herein) for the benefit of the Holders (as
defined herein) of the AmeriCredit Automobile Receivables Trust 2004-C-A Notes,
issued pursuant to the Indenture.

    Insured Obligations:
To the extent set forth herein, the aggregate interest on and the aggregate
outstanding principal balance of all Notes owned by Holders, such principal
amount not to exceed in the aggregate $800,000,000.

    Insured Amounts:
(i) With respect to each Distribution Date, the excess, if any, without
duplication, of (a) the Scheduled Payment minus (b) the sum of, without
duplication: (w) all amounts of Available Funds for the related Collection
Period, (x) Additional Funds Available, if any, for such Distribution Date, (y)
all other funds on deposit in the Collection Account, the Lockbox Account, the
Spread Account and any other Trust Accounts available for payment of Scheduled
Payments on the Notes on such Distribution Date and (z) any other amounts
available pursuant to the Basic Documents to pay the Scheduled Payments on such
Distribution Date, in each case to the extent available to pay such Scheduled
Payments in accordance with the priorities set forth in the Indenture and the
Sale and Servicing Agreement, and (ii) with respect to any Preference Payment
Date, Preference Amounts; provided, however, that the aggregate amount of all
such Preference Amounts shall be subject to the limitations in such definition;
provided, further, that in no event shall the aggregate amount payable by the
Insurer under this Policy exceed the Maximum Insured Amount.

      For consideration received, AMBAC ASSURANCE CORPORATION, a Wisconsin
domiciled stock insurance corporation (“Ambac” or the “Insurer”), in
consideration of the payment of the insurance premium payable with respect
hereto, hereby unconditionally and irrevocably guarantees, subject only to (i)
proper presentation of a Notice in accordance with the terms of this Note
Guaranty Insurance Policy (together with each and every endorsement, if any,
hereto, the “Policy”) and (ii) the terms of the Policy, the payment to, or at
the direction of, the Indenture Trustee, for the benefit of the Holders of the
Insured Obligations, that portion of the Insured Amounts which are Due for
Payment but are unpaid by reason of Nonpayment.

      1. Definitions.

      Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Insurance Agreement or, if not defined therein,
in the Sale and Servicing Agreement, or, if not defined therein, in the
Indenture, without giving effect to any subsequent amendment or modification

--------------------------------------------------------------------------------



thereto unless such amendment or modification has been approved in writing by
Ambac. For purposes of the Policy, the following terms shall have the following
meanings:

      “Affiliate” shall mean, with respect to any specified Person, any other
Person controlling or controlled by or under common control with such specified
Person. For the purposes of this definition, “control” when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

      “AmeriCredit” shall mean AmeriCredit Financial Services, Inc., a Delaware
corporation, as Servicer and as seller under the Purchase Agreement, and its
successors and assigns.

      “AmeriCredit Party” shall mean any of the Issuer, the Seller, AmeriCredit
and any of their respective Affiliates.

      “Bankruptcy Code” shall mean Title 11 of the United States Code.

      “Basic Documents” shall mean the Sale and Servicing Agreement, the
Certificate of Trust, the Trust Agreement, as amended, the Custodian Agreement,
the Insurance Agreement, the Indenture, the Spread Account Agreement, the
Purchase Agreement and all other documents and certificates delivered in
connection therewith.

      “Business Day” shall mean any day other than (a) a Saturday or a Sunday,
(b) a day on which the Insurer is closed or (c) a day on which banking
institutions in New York City, Fort Worth, Texas, Wilmington, Delaware or
Minneapolis, Minnesota or in the city in which the corporate trust office of the
Indenture Trustee under the Indenture or the Owner Trustee under the Trust
Agreement is located, are authorized or obligated by law or executive order to
be closed.

      “Certificate of Trust” shall mean the certificate of trust of the Issuer
substantially in the form attached as an Exhibit to the Trust Agreement.

      “Class A-1 Notes” shall mean the Class A-1 1.765% Asset Backed Notes,
issued pursuant to the Indenture and substantially in the form attached as an
Exhibit to the Indenture.

      “Class A-2 Notes” shall mean the Class A-2 2.39% Asset Backed Notes,
issued pursuant to the Indenture and substantially in the form attached as an
Exhibit to the Indenture.

      “Class A-3 Notes” shall mean the Class A-3 3.00% Asset Backed Notes,
issued pursuant to the Indenture and substantially in the form attached as an
Exhibit to the Indenture.

      “Class A-4 Notes” shall mean the Class A-4 3.61% Asset Backed Notes,
issued pursuant to the Indenture and substantially in the form attached as an
Exhibit to the Indenture.

      “Collection Account” shall mean the account designated as such,
established and maintained pursuant to Section 5.1 of the Sale and Servicing
Agreement.

      “Collection Period” shall mean, (i) with respect to the First Distribution
Date, the period beginning on the close of business on August 23, 2004 and
ending on the close of business on September 30, 2004, and (ii) with respect to
each subsequent Distribution Date, the period beginning on the close of business
on the last day of the second preceding calendar month and ending on the close
of business on the last day of the immediately preceding calendar month. Any
amount stated “as of the

-2-

--------------------------------------------------------------------------------



close of business on the last day of a Collection Period” shall give effect to
the following calculations as determined as of the end of the day on such last
day: (i) all applications of collections and (ii) all distributions.

      “Distribution Date” shall mean, with respect to each Collection Period,
the sixth (or if AmeriCredit is no longer acting as Servicer, the tenth) day of
the following calendar month, or, if such day is not a Business Day, the
immediately following Business Day, commencing October 6, 2004.

      “Due for Payment” shall mean, with respect to any Insured Amounts, such
amount as is due and payable pursuant to the terms of the Indenture.

      “Final Scheduled Distribution Date” means with respect to (i) the Class
A-1 Notes, the September 6, 2005 Distribution Date, (ii) the Class A-2 Notes,
the November 6, 2007 Distribution Date, (iii) the Class A-3 Notes, the March 6,
2009 Distribution Date and (iv) the Class A- 4 Notes, the May 6, 2011
Distribution Date.

      “Financed Vehicle” shall mean an automobile or light-duty truck, van or
mini-van together with all accessions thereto, securing an Obligor’s
indebtedness under the respective Receivable.

      “First Distribution Date” shall mean October 6, 2004.

      “Holder” shall mean any registered owner of a Note.

      “Indenture” shall mean that certain Indenture, dated as of August 23,
2004, by and between the Issuer, the Trust Collateral Agent and the Indenture
Trustee.

      “Indenture Trustee” shall mean Wells Fargo Bank, National Association, not
in its individual capacity but as trustee under the Indenture, and its
successors and assigns in such capacity.

      “Insurance Agreement” shall mean that certain Insurance and Indemnity
Agreement, dated as of August 31, 2004, among the Insurer, the Issuer,
AmeriCredit, as seller under the Purchase Agreement and Servicer, the Seller,
the Trust Collateral Agent and the Indenture Trustee, in regard to the Notes, as
such agreement may be amended, modified or supplemented from time to time.

      “Insured Payments” shall mean, (i) with respect to any Distribution Date,
the aggregate amount actually paid by the Insurer to, or at the direction of,
the Indenture Trustee in respect of Insured Amounts for such Distribution Date
(other than Preference Amounts) and (ii) the aggregate amount of any Preference
Amounts paid by the Insurer on any given Business Day.

      “Insurer” shall mean Ambac, or any successor thereto, as issuer of this
Policy.

      “Interest Period” means, with respect to any Distribution Date, the period
from and including the most recent Distribution Date on which interest has been
paid (or in the case of the First Distribution Date, from and including the
Closing Date) to, but excluding, the following Distribution Date. In the case of
the First Distribution Date, the Interest Period shall be 36 days for the Class
A-1 Notes and 35 days for the Class A-2 Notes, Class A-3 Notes and Class A-4
Notes.

      “Interest Rate” shall mean, with respect to (i) the Class A-1 Notes,
1.765% per annum (computed on the basis of a 360-day year and the actual number
of days elapsed in the applicable Interest Period), (ii) the Class A-2 Notes,
2.39% per annum (computed on the basis of a 360-day year consisting of twelve
30-day months), (iii) the Class A-3 Notes, 3.00% per annum (computed on the
basis of a 360-day year

-3-

--------------------------------------------------------------------------------



consisting of twelve 30-day months) and (iv) the Class A-4 Notes, 3.61% per
annum (computed on the basis of a 360-day year consisting of twelve 30-day
months).

      “Issuer” shall mean AmeriCredit Automobile Receivables Trust 2004-C-A, a
Delaware statutory trust.

      “Late Payment Rate” shall mean the lesser of (a) the greater of (i) the
per annum rate of interest publicly announced from time to time by Citibank,
N.A. as its prime or base lending rate (any change in such rate of interest to
be effective on the date such change is announced by Citibank, N.A.), plus 2%
per annum and (ii) the then applicable highest rate of interest on the Notes and
(b) the maximum rate permissible under applicable usury or similar laws limiting
interest rates. The Late Payment Rate shall be computed on the basis of the
actual number of days elapsed over a year of 360 days.

      “Lockbox Account” shall mean an account maintained by the Lockbox Bank
pursuant to Section 4.2(d) of the Sale and Servicing Agreement.

      “Lockbox Bank” shall mean a depositary institution named by the Servicer
and acceptable to the Controlling Party.

      “Maximum Insured Amount” shall mean $800,000,000 in respect of principal,
plus interest thereon calculated at the applicable Interest Rate for the Notes.

      “Nonpayment” shall mean, with respect to any Distribution Date, Insured
Amounts which are Due for Payment but have not been paid pursuant to the
Indenture or the Sale and Servicing Agreement, as applicable.

      “Notes” shall mean, collectively, the Class A-1 Notes, the Class A-2
Notes, the Class A-3 Notes and the Class A-4 Notes.

      “Notice” shall mean the telephonic or telegraphic notice, promptly
confirmed in writing by telecopy substantially in the form of Exhibit A or
Exhibit B, as applicable, to this Policy, the original of which is subsequently
delivered by registered or certified mail, from the Indenture Trustee specifying
the amount of any Insured Payment which shall be due and owing.

      “Obligor” shall mean, on a Receivable, the purchaser or co-purchasers of
the Financed Vehicle and any other Person who owes payments under the
Receivable.

      “Order” shall have the meaning given such term in Section 8 hereto.

      “Person” shall mean any individual, corporation, estate, partnership,
joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, limited liability company or
government or any agency or political subdivision thereof.

      “Preference Amount” shall mean any interest on or principal of the Notes
which has become Due for Payment, the Nonpayment of which would have been
covered by the Policy, and which was made to a Holder by or on behalf of the
Issuer which has been deemed a preferential transfer and recoverable, or
theretofore recovered, from its Holder pursuant to the Bankruptcy Code in
accordance with a final, nonappealable order of a court of competent
jurisdiction; provided that any Preference Amount that constitutes interest
shall be limited to the amount of interest on the outstanding principal amount
of the Notes (calculated at the Interest Rate for the relevant class of Notes)
accrued as of the last day of the applicable interest accrual period with
respect to the Notes and shall not, in any event, include any interest

-4-

--------------------------------------------------------------------------------



on the Notes accrued after such date or any interest on such interest amount;
provided, further, that in no event shall Ambac be obligated to make any payment
in respect to any Preference Amount to the extent that such payment, when added
to all prior payments of Insured Amounts, would exceed the Maximum Insured
Amount.

      “Preference Payment Date” shall have the meaning given such term in
Section 8 hereto.

      “Purchase Agreement” shall mean the Purchase Agreement between AFS SenSub
Corp. and AmeriCredit Financial Services, Inc. dated as of August 23, 2004, as
such Purchase Agreement may be amended from time to time.

      “Receivables” shall mean any of the motor vehicle retail installment sale
contracts or promissory notes listed in Schedule A to the Sale and Servicing
Agreement.

      “Receivable Files” shall mean the documents relating to the Receivables
specified in Section 3.3 of the Sale and Servicing Agreement.

      “Reimbursement Amount” shall mean, as of any Distribution Date, the sum of
(x)(i) all Insured Payments paid by Ambac, but for which Ambac has not been
reimbursed prior to such Distribution Date pursuant to Section 3.3 of the
Insurance Agreement, Section 5.6 of the Indenture and Section 5.7 of the Sale
and Servicing Agreement, plus (ii) interest accrued on such Insured Payments not
previously repaid calculated at the Late Payment Rate from the date the
Indenture Trustee, or any other Person at its direction, received the related
Insured Payments or the date such Insured Payments were made, and (y) without
duplication (i) any amounts then due and owing to Ambac under the Insurance
Agreement, Section 5.6 of the Indenture and Sections 5.7(a)(iv) and (vi) of the
Sale and Servicing Agreement, as certified to the Indenture Trustee by Ambac
plus (ii) interest on such amounts at the Late Payment Rate.

      “Sale and Servicing Agreement” shall mean that certain Sale and Servicing
Agreement, dated as of August 23, 2004, by and among the Issuer, the Seller,
AmeriCredit, and Wells Fargo Bank, National Association, as Trust Collateral
Agent and Backup Servicer, as the same may be amended or supplemented from time
to time.

      “Scheduled Payments” shall mean, with respect to any Distribution Date, an
amount equal to the sum of (a) the Noteholders’ Interest Distributable Amount
and the Noteholders’ Parity Deficit Amount for the related Distribution Date
and, without duplication, (b) if the related Distribution Date is the Final
Scheduled Distribution Date for any class of Notes, the outstanding principal
amount of such Class on such date after application of all funds available to
pay principal amounts on such Class of Notes from all sources other than the
Policy; provided that Scheduled Payments shall not include (x) any portion of a
Noteholders’ Interest Distributable Amount or of a Noteholders’ Interest
Carryover Amount due to Holders because the Notice in proper form was not timely
received by Ambac, or (y) any portion of a Noteholders’ Interest Distributable
Amount due to Holders representing interest on any Noteholders’ Interest
Carryover Amount.

      “Seller” shall mean AFS SenSub Corp., a Nevada corporation, and its
successors and assigns.

      “Service Contract” shall mean, with respect to a Financed Vehicle, the
agreement, if any, financed under the related Receivable that provides for the
repair of the Financed Vehicle.

      “Servicer” shall mean AmeriCredit Financial Services, Inc., a Delaware
corporation, and its successors and assigns.

-5-

--------------------------------------------------------------------------------



      “Spread Account” shall mean the account designated as such, established
and maintained pursuant to the Spread Account Agreement.

      “Spread Account Agreement” shall mean the Spread Account Agreement dated
as of August 23, 2004 among the Insurer, the Issuer, and Wells Fargo Bank,
National Association, as Indenture Trustee, Trust Collateral Agent and
Collateral Agent, as the same may be amended or supplemented from time to time.

      “Trust Accounts” shall have the meaning assigned thereto in Section 5.1 of
the Sale and Servicing Agreement.

      “Trust Agreement” shall mean the Trust Agreement dated as of August 4,
2004 between the Seller and Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee, as amended and restated as of August 23,
2004, as the same may be amended or supplemented from time to time.

      “Trust Collateral Agent” shall mean Wells Fargo Bank, National
Association, not in its individual capacity but as Trust Collateral Agent under
the Indenture, and its successors and assigns in such capacity.

      2.     Payments under the Policy.

  (a)
Upon the presentation by the Indenture Trustee to Ambac at Ambac’s principal
office in respect of the applicable Distribution Date of a duly executed Notice,
Ambac will make or cause to be made to the Indenture Trustee, on the guarantee
set forth in the first paragraph of this Policy, payment in an amount equal to
the applicable Insured Amount.

        (b)
Amounts payable in respect of any Insured Amounts due hereunder, unless
otherwise stated herein, will be distributed by Ambac to, or at the direction
of, the Indenture Trustee, by wire transfer of immediately available funds.
Solely the Indenture Trustee on behalf of the Holders shall have the right to
make a claim for an Insured Payment under this Policy.

        (c)
Ambac’s payment obligations hereunder with respect to particular Insured Amounts
shall be discharged to the extent funds equal to the applicable Insured Amounts
are paid by Ambac to, or at the direction of, the Indenture Trustee in
accordance with the Indenture Trustee’s requests, whether or not such funds are
properly applied by the Indenture Trustee. Payments of Insured Amounts shall be
made only at the time set forth in this Policy, and no accelerated Insured
Payments shall be made except to the extent that Ambac has specified an earlier
date for payment at its sole option. This Policy does not insure against loss of
any prepayment or other acceleration payment which at any time may become due in
respect of any Insured Obligations, other than at the sole option of the
Insurer, nor against any risk other than Nonpayment, including failure of the
Indenture Trustee to pay any Insured Amounts or Scheduled Payments due to
Holders.

        (d)
Notwithstanding anything to the contrary set forth herein, in no event shall the
aggregate amount paid by Ambac hereunder exceed the Maximum Insured Amount
hereunder.

-6-

--------------------------------------------------------------------------------



      3.     Presentation of Notice of Non-Payment and Demand.

  (a)
Notwithstanding any other provision of this Policy but subject to Section 8
hereof with respect to Preference Amounts, the Insurer will pay any Insured
Amounts payable hereunder other than with respect to Preference Amounts to, or
at the direction of, the Indenture Trustee no later than 12:00 noon, New York
City time, on the later of (i) the Distribution Date on which the related
Insured Amount is due for payment under the Indenture or the Sale and Servicing
Agreement, as applicable, or (ii) the second Business Day following actual
receipt in New York, New York on a Business Day by the Insurer of a Notice in
the form attached as Exhibit A, appropriately completed and executed by the
Indenture Trustee; provided that, if such Notice is received after 12:00 noon,
New York City time, on such Business Day, it will be deemed to be received
before 12:00 noon on the following Business Day.

        (b)
If any such Notice is not in proper form or is otherwise insufficient for the
purpose of making a claim under this Policy, it shall be deemed not to have been
received by the Insurer for purposes of this Policy, and the Insurer shall
promptly so advise the Indenture Trustee in writing and the Indenture Trustee
may submit an amended or corrected Notice. If such an amended or corrected
Notice is in proper form and is otherwise sufficient for the purpose of making a
claim under this Policy, it shall be deemed to have been timely received on the
Business Day of such resubmission subject to the proviso in (a) above.

      4.     Waiver. Ambac hereby waives and agrees not to assert any and all
rights to require the Indenture Trustee to make demand on or to proceed against
any Person, party or security prior to demanding payment under this Policy. For
the avoidance of doubt, Ambac does not waive its right to seek payment of all
Reimbursement Amounts to which it is entitled.

      5.     Subrogation. Upon any payment hereunder, in furtherance and not in
limitation of Ambac’s equitable right of subrogation and Ambac’s rights under
the Insurance Agreement, Ambac will, to the extent of such payment by Ambac
hereunder, be subrogated to the rights of any Holder to receive any and all
amounts due in respect of the Insured Obligations as to which such Insured
Payment was made, to the extent of any payment by Ambac under this Policy and
Ambac will be a co-beneficiary of the Indenture Trustee’s lien under the
Indenture.

      6.     Communications. All notices, presentations, transmissions,
deliveries and communications made by the Indenture Trustee to Ambac with
respect to this Policy shall specifically refer to the number of this Policy and
shall be made to Ambac at:

 

    Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004    




    Attention: Asset-Backed Securities Department Head
General Counsel – URGENT     Phone: (212) 208-3283     Fax: (212) 556-3556

or to such other address, officer, telephone number or facsimile number as Ambac
may designate to the Indenture Trustee from time to time.

      7.     Nature of the Obligations. Except as expressly provided herein, the
obligations of Ambac under this Policy are irrevocable, absolute and
unconditional.

-7-

--------------------------------------------------------------------------------



      8.     Termination. This Policy and the obligations of Ambac hereunder
shall terminate upon the earlier of:

  (a)
the date on which all of the Insured Amounts have been paid in full by Ambac to,
or at the direction of, the Indenture Trustee; or

        (b)
the close of business on the third (3rd) Business Day after the earlier of (a)
the Final Scheduled Distribution Date that occurs last for a Class of Notes and
(b) the date on which all principal and interest on the Notes has been paid in
full;

provided, however, that notwithstanding the occurrence of any of the foregoing
events, the Insurer shall pay any Preference Amount when due to be paid pursuant
to an Order referred to below, but in any event no earlier than the fifth
Business Day following actual receipt by the Insurer of (i) a certified copy of
the final, nonappealable order of a court or other body exercising jurisdiction
to the effect that a Holder is required to return such Preference Amount paid
during the term of this Policy because the payments of such amounts were avoided
as a preferential transfer or otherwise rescinded or required to be restored by
the Indenture Trustee or such Holder (the “Order”), (ii) an opinion of counsel
satisfactory to the Insurer stating that the Order has been entered and is final
and not subject to any stay, (iii) an assignment, in form and substance
satisfactory to the Insurer, duly executed and delivered by such Holder and the
Indenture Trustee, irrevocably assigning to the Insurer all rights and claims of
the Indenture Trustee and such Holder relating to or arising under the Indenture
or otherwise with respect to such Preference Amount, (iv) appropriate
instruments in form satisfactory to the Insurer to effect the appointment of the
Insurer as agent for the Indenture Trustee and such Holder in any legal
proceeding related to such Preference Amount, and (v) a Notice (in the form
attached as Exhibit B) appropriately completed and executed by the Indenture
Trustee (the “Preference Payment Date”); provided, further, that (I) if such
documents are received by the Insurer after 12:00 noon, New York City time, on
such Business Day, they will be deemed to be received on the following Business
Day, (II) the Insurer shall not be obligated to pay any Preference Amount in
respect of principal (other than the Noteholders’ Parity Deficit Amount) prior
to the Final Scheduled Distribution Date for the relevant class of Notes and
(III) any Preference Amount that constitutes interest shall be limited to the
amount of interest on the Outstanding Amount of the Notes (calculated at the
Interest Rate for the relevant class of Notes) accrued as of the last day of the
applicable interest accrual period with respect to the Notes and shall not, in
any event, include any interest on the Notes accrued after such date or any
interest on such interest amount. Such payment shall be disbursed to the
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in
the Order, and not to the Indenture Trustee or the Holder directly, unless the
Indenture Trustee or the relevant Holder has made a payment of the Preference
Amount to the court or such receiver, conservator, debtor-in-possession or
trustee in bankruptcy named in the Order, in which case the Insurer will pay the
Indenture Trustee, or as directed by the Indenture Trustee, to the extent of the
payment of the Preference Amount, subject to the delivery of (a) the items
referred to in clauses (i), (ii), (iii), (iv) and (v) above to the Insurer and
(b) evidence satisfactory to the Insurer that payment has been made to such
court or receiver, conservator, debtor-in-possession or trustee in bankruptcy
named in the Order.

      Notwithstanding the foregoing, in no event shall Ambac be obligated to
make any payment in respect of any Preference Amount (i) to the extent that such
payment, when added to all prior payments of Insured Amounts, would exceed the
Maximum Insured Amount or (ii) prior to the time Ambac would have been required
to make an Insured Payment pursuant to Section 3 of this Policy.

      9.     There shall be no acceleration payment due under this Policy unless
such acceleration is at the sole option of the Insurer. This Policy does not
cover (i) premiums, if any, payable in respect of the Notes, (ii) shortfalls, if
any, attributable to any payment of withholding taxes (including penalties and
interest in respect of any such liability) or (iii) any risk other than
Nonpayment, including the failure of

-8-

--------------------------------------------------------------------------------



the Indenture Trustee to apply, disburse, transfer or direct Policy payments or
Available Funds or other amounts in accordance with the Indenture to Holders or
to any other party.

      10.     Miscellaneous.

  (a)
This Policy sets forth the full understanding of Ambac and, except as expressly
provided herein, or as otherwise agreed in writing hereafter by Ambac and
Indenture Trustee, may not be canceled or revoked.

        (b)
This Policy is issued pursuant to, and shall be construed under, the laws of the
State of New York, without giving effect to the conflicts of laws rules thereof,
as contemplated in Section 5-1401 of the New York General Obligations Law.

        (c)
THE INSURANCE PROVIDED BY THIS POLICY IS NOT COVERED BY THE PROPERTY/CASUALTY
INSURANCE SECURITY FUND SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW.

        (d)
Any notice hereunder or service of process on Ambac may be made at the address
listed above for Ambac or such other address as Ambac shall specify in writing
to the Indenture Trustee.

        (e)
The premium of this Policy is not refundable for any reason. The premium will be
payable on this Policy on each Distribution Date as provided in the Insurance
Agreement, beginning with the First Distribution Date.

      A PERSON WHO FILES A CLAIM WITH INTENT TO DEFRAUD OR HELPS COMMIT A FRAUD
AGAINST AN INSURER IS GUILTY OF A CRIME.

-9-

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, Ambac has caused this Note Guaranty Insurance Policy
to be executed and attested this 31st day of August, 2004.

 
AMBAC ASSURANCE CORPORATION

By: /s/ Michael Babick


--------------------------------------------------------------------------------

 
Name: Michael Babick

 
Title: First Vice President

    Attest:  

/s/ Kathleen Drennen


--------------------------------------------------------------------------------

 

Name: Kathleen Drennen

Title: Assistant Secretary

 

--------------------------------------------------------------------------------



EXHIBIT A

TO THE NOTE GUARANTY INSURANCE POLICY

Policy No. AB0790BE

NOTICE OF NONPAYMENT AND DEMAND
FOR PAYMENT OF INSURED AMOUNTS
(OTHER THAN PREFERENCE AMOUNT)


Date: _________

Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Asset-Backed Securities Department Head
                   General Counsel – URGENT

      Reference is made to Note Guaranty Insurance Policy No. AB0790BE (the
“Policy”) issued by Ambac Assurance Corporation (“Ambac”). Terms capitalized
herein and not otherwise defined shall have the meanings specified in the
Policy, unless the context otherwise requires.

 
The undersigned hereby certifies as follows:

        1.
It is the Indenture Trustee under the Indenture, and is acting for the Holders.

        2.
The relevant Distribution Date is [date].

        3.
There is an amount of $_____________ with respect to such Distribution Date,
which amount is a Insured Amount which is Due for Payment.

        4.
The Indenture Trustee has not heretofore made a demand for the Insured Amount in
respect of such Distribution Date.

        5.
The Indenture Trustee hereby requests the payment of the Insured Amount that is
Due for Payment be made by Ambac under the Policy and directs that payment under
the Policy be made to the Indenture Trustee to the following account by bank
wire transfer of federal or other immediately available funds in accordance with
the terms of the Policy to:_____________.1

        6.
The Indenture Trustee hereby agrees that, following receipt by the Indenture
Trustee of the Insured Payment from Ambac, it shall (a) hold such amounts in
trust and apply the same directly to the distribution of payments in respect of
the Notes when due, (b) not apply such funds for any other purpose, and (c)
maintain an accurate record of such
     

--------------------------------------------------------------------------------

 

1
The account number of the Indenture Trustee.

A-1

--------------------------------------------------------------------------------



 

payments with respect to the Notes and the corresponding claim on the Policy and
proceeds thereof.

        7.
The Indenture Trustee hereby assigns to Ambac all rights, and confirms that the
Holders have assigned all rights, under the Insured Obligations in respect of
which payment is being requested to Ambac.

      A PERSON WHO FILES A CLAIM WITH INTENT TO DEFRAUD OR HELPS COMMIT A FRAUD
AGAINST AN INSURER IS GUILTY OF A CRIME.

 
By:


     
Title:

--------------------------------------------------------------------------------

                 
(Officer)

A-2

--------------------------------------------------------------------------------



EXHIBIT B

TO THE NOTE GUARANTY INSURANCE POLICY

Policy No. AB0790BE

NOTICE OF NONPAYMENT AND DEMAND
FOR PAYMENT OF PREFERENCE AMOUNT

Date: _________

 

Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Asset-Backed Securities Department Head
                   General Counsel – URGENT

      Reference is made to Note Guaranty Insurance Policy No. AB0790BE (the
“Policy”) issued by Ambac Assurance Corporation (“Ambac”). Terms capitalized
herein and not otherwise defined shall have the meanings specified in the
Policy, unless the context otherwise requires.

      The undersigned hereby certifies as follows:

  1.
It is the Indenture Trustee under the Indenture, and is acting for the Holders.

        2.
[A payment previously made in respect of the Notes pursuant to the Indenture has
become a Preference Amount, as indicated by the attached Order.]

        3.
The Holder of the applicable Notes has certified that the Order has been entered
and is not subject to stay.

        4.
The amount of the Preference Amount is $___________, and consists of interest in
the amount of $___________ paid on ___________, _______, [and principal in the
amount of $___________ paid on ___________, _______.]

        5.
Neither the Indenture Trustee nor the Holder has heretofore made a demand for
such Preference Amount.

        6.
The Indenture Trustee hereby requests the payment of the Insured Payment be made
by Ambac under the Policy and directs that payment under the Policy be made to
the Indenture Trustee to the following account by bank wire transfer of federal
or other immediately available funds in accordance with the terms of the Policy
to:_______.2
     

--------------------------------------------------------------------------------

 

2
The account of the relevant receiver, conservator, debtor-in-possession or
trustee in bankruptcy named in the Order, unless the Holder or Indenture Trustee
has already paid such Preference Amount to such party, in which case, the
account of the payor.

B-1

--------------------------------------------------------------------------------



  7.
The Indenture Trustee hereby agrees that if such Insured Payment is made to the
Indenture Trustee, following receipt of such Insured Payment from Ambac, it
shall (a) hold such amounts in trust and apply the same directly to the Holder
for payment of the Preference Amount, (b) not apply such funds for any other
purpose, and (c) maintain an accurate record of such payments with respect to
the Notes and the corresponding claim on the Policy and proceeds thereof.

        8.
The Indenture Trustee hereby assigns to Ambac all rights, and confirms that the
Holders have assigned all rights, under the Insured Obligations in respect of
which payment is being requested to Ambac.

      A PERSON WHO FILES A CLAIM WITH INTENT TO DEFRAUD OR HELPS COMMIT A FRAUD
AGAINST AN INSURER IS GUILTY OF A CRIME.

 
By:


     
Title:

--------------------------------------------------------------------------------

                 
(Officer)

 

B-2

--------------------------------------------------------------------------------